UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X (A free translation of the original in Portuguese) Telefônica Brasil S.A. Quarterly Information (ITR) at June 30, 2017 and report on review of quarterly and semester information (A free translation of the original in Portuguese) Report on review of quarterly information To the Board of Directors and Stockholders Telefônica BrasilS.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Telefônica BrasilS.A. ("Company"), included in the Quarterly Information Form(ITR) for the quarter ended June 30, 2017, comprising the balance sheet at that date and the statements of income and comprehensive income for the quarter and six-month periods then ended, and changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - "Interim Financial Reporting", of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - "Interim Financial Reporting" issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission(CVM), applicable to the preparation of the Quarterly Information(ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 - "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" and ISRE 2410 - "Review of Interim Financial Information Performed by the Independent Auditor of the Entity", respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently did not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the Quarterly Information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the Quarterly Information referred to above has not been prepared, in all material respects, in accordance with CPC21 and IAS34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. (A free translation of the original in Portuguese) Other matters Statement of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2017. These statements are the responsibility of the Company's management and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Audit and review of prior-year information The Quarterly Information Form (ITR) mentioned in the first paragraph includes accounting information, presented for comparison purposes, related to the statements of income and comprehensive income for the quarter and six-month periods ended June 30,2016, and the statements of changes in equity, cash flows and value added for the six-month period then ended , obtained from the Quarterly Information Form (ITR) for that quarter, and also to the balance sheet as at December31, 2016, obtained from the financial statements at December 31, 2016. The review of the Quarterly Information (ITR) for the quarter ended June 30, 2016 and the audit of the financial statements for the year ended December 31, 2016 were conducted by other independent auditors, whose unqualified review and audit reports were dated July 25, 2016 and February 17, 2017, respectively. São Paulo, July 24, 2017 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Estela Maris Vieira de Souza Contadora CRC 1RS046957/O-3 "S" SP (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Balance Sheets At June 30, 2017 and December 31, 2016 (In thousands of reais) (A free translation of the original in Portuguese) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note Current assets 20,323,772 17,482,265 21,251,020 18,398,995 Current liabilities 22,096,507 20,280,286 22,203,665 20,438,575 Cash and cash equivalents 3 6,564,821 4,675,627 7,447,061 5,105,110 Personnel, social charges and benefits 13 723,793 746,798 737,298 760,643 Trade accounts receivable, net 4 8,386,679 8,282,685 8,773,857 8,701,688 Trade accounts payable 14 7,157,834 7,539,395 7,107,223 7,611,246 Inventories, net 5 359,956 368,151 389,867 410,413 Taxes, charges and contributions 15 1,679,310 1,698,334 1,822,688 1,770,731 Dividends and interest on equity 16 384,588 - - - Dividends and interest on equity 16 4,569,695 2,195,031 4,569,695 2,195,031 Taxes recoverable 6.a 2,867,811 2,952,622 2,914,299 3,027,230 Provisions 17 1,288,335 1,183,623 1,288,335 1,183,623 Judicial deposits and garnishments 7 317,429 302,349 317,545 302,424 Deferred revenue 18 467,676 428,488 468,236 429,853 Prepaid expenses 8 868,188 336,508 882,434 343,092 Loans and financing 19 2,053,066 2,542,975 2,053,066 2,542,975 Derivative financial instruments 30 86,191 68,943 86,191 68,943 Debentures 19 3,487,108 2,120,504 3,487,108 2,120,504 Other assets 9 488,109 495,380 439,766 440,095 Derivative financial instruments 30 107,026 183,212 107,026 183,212 Other liabilities 20 562,664 1,641,926 562,990 1,640,757 Non-current assets 83,844,548 84,475,240 83,105,458 83,667,264 Short-term investments pledged as collateral 82,002 78,153 82,024 78,166 Non-current liabilities 13,414,453 12,432,800 13,495,453 12,383,265 Trade accounts receivable, net 4 172,151 200,537 278,311 305,411 Personnel, social charges and benefits 13 16,635 11,016 16,635 11,016 Taxes recoverable 6.a 447,682 474,240 450,499 476,844 Trade accounts payable 14 - 71,907 - 71,907 Deferred taxes 6.b - - 134,649 27,497 Taxes, charges and contributions 15 19,629 20,996 46,554 49,131 Judicial deposits and garnishments 7 6,183,541 5,974,733 6,260,663 6,049,142 Deferred taxes 6.b 583,967 88,695 583,967 - Prepaid expenses 8 27,761 35,340 32,454 36,430 Provisions 17 6,872,822 6,591,493 6,929,184 6,625,638 Derivative financial instruments 30 100,185 144,050 100,185 144,050 Deferred revenue 18 446,593 511,786 446,593 511,786 Other assets 9 75,909 53,363 78,409 55,565 Loans and financing 19 2,748,419 3,126,792 2,748,419 3,126,792 Investments 10 1,454,815 1,407,155 94,558 85,745 Debentures 19 2,133,423 1,433,803 2,133,423 1,433,803 Property, plant and equipment, net 11 31,731,198 31,837,549 31,811,114 31,924,918 Derivative financial instruments 30 2,152 1,404 2,152 1,404 Intangible assets, net 12 43,569,304 44,270,120 43,782,592 44,483,496 Other liabilities 20 590,813 574,908 588,526 551,788 Equity 68,657,360 69,244,419 68,657,360 69,244,419 Capital 21 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 21 1,272,581 1,272,581 1,272,581 1,272,581 Revenue reserves 21 2,480,332 2,474,974 2,480,332 2,474,974 Other comprehensive income 21 21,430 11,461 21,430 11,461 Retained earnings 21 1,311,601 - 1,311,601 - Additional proposed dividends 21 - 1,913,987 - 1,913,987 TOTAL ASSETS 104,168,320 101,957,505 104,356,478 102,066,259 TOTAL LIABILITIES AND EQUITY 104,168,320 101,957,505 104,356,478 102,066,259 (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Income Statements Three and six-month periods ended June 30, 2017 and 2016 (In thousands of reais, except earnings per share) (A free translation of the original in Portuguese) Company Consolidated Three-month periods ended Six-month periods ended Three-month periods ended Six-month periods ended Note Net operating revenue 22 10,054,580 9,912,641 20,134,226 18,270,754 10,697,193 10,510,049 21,287,343 20,941,445 Cost of sales and services 23 (4,796,315) (5,007,150) (9,575,713) (9,164,401) (5,018,398) (5,300,261) (10,076,829) (10,656,903) Gross profit 5,258,265 4,905,491 10,558,513 9,106,353 5,678,795 5,209,788 11,210,514 10,284,542 Operating income (expenses) Selling expenses 23 (3,288,205) (3,092,816) (6,444,193) (5,675,176) (3,305,711) (3,105,136) (6,487,849) (6,090,665) General and administrative expenses 23 (588,247) (680,228) (1,204,477) (1,218,879) (596,956) (699,367) (1,208,957) (1,314,454) Other operating income 24 65,366 89,265 179,557 721,937 66,497 90,473 182,122 754,770 Other operating expenses 24 (259,928) (247,782) (554,740) (484,150) (271,431) (248,748) (554,354) (511,950) Operating profit 1,187,251 973,930 2,534,660 2,450,085 1,571,194 1,247,010 3,141,476 3,122,243 Financial income 25 451,443 699,109 977,067 1,446,710 480,998 722,433 1,034,912 1,520,633 Financial expenses 25 (732,166) (1,027,368) (1,571,420) (2,071,416) (745,284) (1,028,492) (1,589,570) (2,143,485) Equity in results of investees 10 262,926 194,369 424,784 450,380 544 476 1,349 724 Income before taxes 1,169,454 840,040 2,365,091 2,275,759 1,307,452 941,427 2,588,167 2,500,115 Income tax and social contribution 26 (296,532) (140,544) (495,972) (358,033) (434,530) (241,931) (719,048) (582,389) Net income for the period 872,922 699,496 1,869,119 1,917,726 872,922 699,496 1,869,119 1,917,726 Basic and diluted earnings per common share (in R$) 21 0.48 0.39 1.04 1.07 Basic and diluted earnings per preferred share (in R$) 21 0.53 0.43 1.14 1.17 (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Statements of Changes in Equity Six-month periods ended June 30, 2017 and 2016 (In thousands of reais) (A free translation of the original in Portuguese) Capital reserves Revenue reserves Capital Premium on acquisition of interest Other capital reserves Treasury shares Legal reserve Tax incentive reserve Expansion and modernization reserve Retained earnings Proposed additional dividends Other comprehensive income Total equity Balances at December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 68,567,242 Payment of additional dividend for 2015 - (1,287,223) - (1,287,223) Prescribed equity instruments - 66,060 - - 66,060 DIPJ adjustment - Tax incentives - 4,882 - (4,882) - - - Other comprehensive income - (26,039) (26,039) Net income for the period - 1,917,726 - - 1,917,726 Interim interest on equity - (918,000) - - (918,000) Balances at June 30, 2016 63,571,416 1,435,757 1,703,643 11,810 700,000 1,060,904 - 68,319,766 Prescribed equity instruments - 155,499 - - 155,499 Reclassification of premium on acquisition of equity interest by TData - 75,388 (75,388) - Preferred shares given referring to the judicial process of expansion plan - - 2 15 - 17 DIPJ adjustment - Tax incentives - 5,259 - (5,259) - - - Other comprehensive income - (156,266) - 12,032 (144,234) Net income for the period - 2,167,516 - - 2,167,516 Allocation of income: Legal reserve - 204,262 - - (204,262) - - - Interim interest on equity - (1,254,145) - - (1,254,145) Reversal of Expansion and Modernization Reserve - (700,000) 700,000 - - - Expansion and Modernization Reserve - 550,000 (550,000) - - - Additional proposed dividends - (1,913,987) 1,913,987 - - Balances at December 31, 2016 63,571,416 - 1,360,371 1,907,905 17,069 550,000 - 1,913,987 11,461 69,244,419 Payment of additional dividend for 2016 - (1,913,987) - (1,913,987) Prescribed equity instruments - 72,840 - - 72,840 Repurchase of preferred shares - - - (2) - (2) Preferred shares delivered referring to the judicial process of expansion plan - - - 2 - 2 DIPJ adjustment - Tax incentives - 5,358 - (5,358) - - - Other comprehensive income - 9,969 9,969 Net income for the period - 1,869,119 - - 1,869,119 Interim interest on equity - (625,000) - - (625,000) Balances at June 30, 2017 63,571,416 - 1,360,371 1,907,905 22,427 550,000 1,311,601 - 21,430 68,657,360 (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Statements of Comprehensive Income Three and six-month periods ended June 30, 2017 and 2016 (In thousands of reais) (A free translation of the original in Portuguese) Company Consolidated Three-month periods ended Six-month periods ended Three-month periods ended Six-month periods ended Note Net income for the period 872,922 699,496 1,869,119 1,917,726 872,922 699,496 1,869,119 1,917,726 Unrealized gains (losses) on investments available for sale 10 (131) 66 334 (172) (131) 66 334 (172) Taxes 44 (23) (114) 58 44 (23) (114) 58 (87) 43 220 (114) (87) 43 220 (114) Gains (losses) on derivative financial instruments 30 (2,164) 6,141 3,968 (17,277) (2,164) 6,141 3,968 (17,277) Taxes 736 (2,088) (1,349) 5,874 736 (2,088) (1,349) 5,874 (1,428) 4,053 2,619 (11,403) (1,428) 4,053 2,619 (11,403) Cumulative Translation Adjustments (CTA) on transactions in foreign currency 10 8,181 (10,311) 7,130 (14,522) 8,181 (10,311) 7,130 (14,522) Other comprehensive income (losses) to be reclassified into income (losses) in subsequent periods 6,666 9,969 6,666 9,969 Comprehensive income for the period, net of taxes 879,588 693,281 1,879,088 1,891,687 879,588 693,281 1,879,088 1,891,687 (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Statements of Cash Flows Six-month periods ended June 30, 2017 and 2016 (In thousands of Reais ) (A free translation of the original in Portuguese) Company Consolidated Operating activities Expenses (revenues) not representing changes in cash: Income before taxes 2,365,091 2,275,759 2,588,167 2,500,115 Depreciation and amortization 3,887,106 3,389,592 3,900,834 3,866,606 Foreign exchange gains on loans and derivative financial instruments 54,286 13,739 54,286 13,739 Monetary losses 327,745 304,788 337,006 297,011 Equity in results of investees (450,380) (1,349) (724) Losses (gains) on write-off/sale of goods 10,791 (452,157) 10,264 (457,619) Provision for impairment - accounts receivable 682,800 577,628 728,525 661,433 Provision of trade accounts payable 121,672 318,334 91,698 332,457 Write-off and reversals for impairment - inventories (19,774) (31,727) (20,020) Pension plans and other post-retirement benefits 15,410 (4,788) 15,400 (5,544) Provisions for tax, civil, labor and regulatory contingencies 448,505 485,493 460,494 513,292 Interest expense 529,876 507,652 529,876 548,145 Other 6,205 (43,124) 6,205 (61,146) Changes in assets and liabilities Trade accounts receivable (758,408) (608,191) (773,594) (899,519) Inventories 44,200 139,910 52,273 145,139 Taxes recoverable (193,192) 2,918 (166,008) (53,673) Prepaid expenses (425,483) (381,424) (436,748) (397,099) Other current assets 3,148 36,025 (4,301) 18,875 Other noncurrent assets (23,101) 32,758 (22,432) 7,530 Personnel, social charges and benefits 67,253 (17,726) 90,892 Trade accounts payable (4,952) (627,547) (36,592) (448,855) Taxes, charges and contributions 286,211 (118,816) 290,342 30,031 Other current liabilities (1,344,868) (283,530) (1,344,178) (286,915) Other non-current liabilities (537,444) (487,759) (518,449) (497,087) 5,017,423 4,674,359 5,712,266 5,897,064 Interest paid (398,438) (446,340) (398,438) (486,407) Income tax and social contribution paid - (157,831) (175,170) (370,109) Total cash generated by operating activities 4,618,985 4,070,188 5,138,658 5,040,548 Investing activities Additions to PP&E, intangible assets (3,097,358) (3,503,628) (3,649,959) Cash received from sale of PP&E items 16,721 765,208 17,948 765,480 Redemption of (increase in) judicial deposits (100,252) (46,665) (118,733) Dividends and interest on equity received - 389,395 - - Cash and cash equivalents merged - 358,579 - - Total cash used in investing activities Financing activities Payment of loans, financing and debentures (1,461,168) (1,223,083) (1,630,405) Funding from the issuance of loans, financing and debentures 2,039,878 - 2,039,878 - Received from derivative financial instruments 50,927 72,444 50,927 72,444 Payment of derivative financial instruments (139,427) (131,411) (139,427) Payment for reverse split of shares - (164) - (164) Dividends and interest on equity paid (917) (671) (917) Repurchase of preferred shares (2) - (2) - Total cash generated by (used in) financing activities 735,638 735,638 Increase in cash and cash equivalents 1,889,194 856,528 2,341,951 338,867 Cash and cash equivalents at beginning of the period 4,675,627 4,206,595 5,105,110 5,336,845 Cash and cash equivalents at end of the period 6,564,821 5,063,123 7,447,061 5,675,712 Changes in cash and cash equivalents for the period 1,889,194 856,528 2,341,951 338,867 (A free translation of the original in Portuguese) TELEFÔNICA BRASIL S.A. Statements of Value Added Six-month periods ended June 30, 2017 and 2016 (In thousands in reais) (A free translation of the original in Portuguese) Company Consolidated Revenues 28,190,119 25,196,800 29,486,687 28,548,619 Sale of goods and services 28,335,138 25,291,571 29,649,858 28,601,572 Other revenues 537,781 482,857 565,354 608,480 Provision for impairment of trade accounts receivable (682,800) (577,628) (728,525) (661,433) Inputs acquired from third parties Cost of goods and products sold and services rendered (4,681,846) (4,926,792) (5,198,167) (5,925,740) Materials, electric energy, third-party services and other expenses (4,711,195) (4,331,613) (4,706,749) (4,559,399) Assets (loss) recovery (5,162) 472,794 (9,042) 478,147 Gross value added 18,791,916 16,411,189 19,572,729 18,541,627 Retentions Depreciation and amortization (3,887,106) (3,389,592) (3,900,834) (3,866,606) Net value added produced 14,904,810 13,021,597 15,671,895 14,675,021 Value added received in transfer 1,401,851 1,897,090 1,036,261 1,521,357 Equity in results of investees 424,784 450,380 1,349 724 Financial income 977,067 1,446,710 1,034,912 1,520,633 Total value added 16,306,661 14,918,687 16,708,156 16,196,378 Distribution of value added Personnel, social charges and benefits (2,016,616) (1,834,805) (2,040,295) (2,144,764) Direct compensation (1,373,761) (1,293,080) (1,388,739) (1,510,710) Benefits (537,305) (454,460) (544,667) (532,573) FGTS (unemployment compensation fund) (105,550) (87,265) (106,889) (101,481) Taxes, charges and contributions (9,471,638) (7,942,995) (9,828,331) (8,722,082) Federal (2,712,978) (2,300,095) (3,046,182) (2,682,492) State (6,714,322) (5,603,086) (6,726,871) (5,966,447) Municipal (44,338) (39,814) (55,278) (73,143) Third-party debt remuneration (2,949,288) (3,223,161) (2,970,411) (3,411,806) Interest (1,539,760) (2,044,709) (1,555,833) (2,112,815) Rental (1,409,528) (1,178,452) (1,414,578) (1,298,991) Equity remuneration (1,869,119) (1,917,726) (1,869,119) (1,917,726) Retained profit (1,869,119) (1,917,726) (1,869,119) (1,917,726) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 1) THE COMPANY AND ITS OPERATIONS a) Background information Telefônica Brasil S.A. ("Company" or "Telefônica Brasil") is a publicly -traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions, authorizations and permissions it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group ("Group"), the telecommunications industry leader in Spain, also present in various European and Latin American countries. At June 30, 2017 and December 31, 2016, Telefónica S.A. ("Telefónica"), the Group holding company based in Spain, held total direct and indirect interest in the Company of 73.58%, including treasury shares (Note 21). The Company is registered in the Brazilian Securities Commission ("CVM") as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the B3 (company resulting from the combination of activities between BM&FBovespa and CETIP). The Company is also listed in the Securities and Exchange Commission ("SEC"), of the United States of America, and its American Depositary Shares ("ADSs") are classified under level II, backed only by preferred shares and traded on the New York Stock Exchange ("NYSE"). b) Operations The Company operates in the rendering of: (i) Fixed Switched Telephone Service Concession Arrangement ("STFC"); (ii) Multimedia Communication Service ("SCM", data communication, including broadband internet); (iii) Personal Mobile Service ("SMP"); and (iv) Conditioned Access Service ("SEAC" - Pay TV), throughout Brazil, through concessions and authorizations, as established in the General Plan of Concessions ("PGO"). In accordance with the STFC service concession agreement, in every two years, during the agreement's 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenue, net of applicable taxes and social contribution taxes (Note 20). The Company's current STFC concession agreement is valid until December 31, 2025. In accordance with the authorization terms for the usage of frequencies associated with SMP, in every two years after the first renewal of these agreements, the Company shall pay a fee equivalent to 2% of its prior-year SMP revenue, net of applicable taxes and social contribution taxes (Note 20), and in the 15th year the Company will pay 1% of its prior-year revenue. The calculation will consider the net revenue from the application of Basic and Alternative Services Plans. These agreements can be extended only once for a term of 15 years. Service concessions and authorizations are granted by the Brazil's Telecommunications Regulatory Agency ("ANATEL"), the agency responsible for the regulation of the Brazilian telecommunications sector under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law ("Lei Geral das Telecomunicações" - LGT), amended by Laws No. 9986, of July 18, 2000, and No. 12485, of September 12, 2011. The operation of such concessions is subject to supplementary regulations and plans. The information on the operation areas (regions) and due dates of the radiofrequency authorizations for SMP services is the same of Note 1b) Operations as disclosed in the financial statements for the year ended December 31, 2016. c) Acquisition of GVT Participações S.A. ("GVTPart") The information on the acquisition process of GVTPart, which occurred in May 2015, is the same of Note 4) Acquisition of GVT Participações S.A. ("GVTPart") , as disclosed in the financial statements for the year ended December 31, 2016. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) d) Corporate restructuring The Shareholders' Meeting held on April 1, 2016, approved corporate restructuring in accordance with the terms and conditions proposed on March 14, 2016. The information on the Corporate Restructuring is the same as in Note 1c) Corporate Restructuring , as disclosed in the financial statements for the year ended December 31, 2016. 2) BASIS OF PREPARATION AND PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS a) Statement of compliance The individual (Company) and consolidated quarterly financial Statements were prepared and are presented in accordance with the accounting practices adopted in Brazil, which comprise CVM standards and CPC (Accounting Pronouncements Committee) pronouncements, and in compliance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). All significant information in the financial statements - and solely such information - is disclosed and corresponds to that used by Company management for administration purposes. The consolidated statements (Consolidated) have been prepared and are presented in accordance with CPC 21 (R1) Interim Statements and IAS 34 - Interim Financial Reporting issued by the IASB and standards established as Resolution no. 739/15 of the CVM. b) Basis of preparation and presentation The Company's quarterly financial statements for the three and six-month periods ended June 30, 2017 are presented in thousands of Reais (unless otherwise stated), which is the functional currency of the Company. Management has assessed the Company's ability to continue operating normally and is convinced that it has the resources to continue its business in the future. In addition, Management is not aware of any material uncertainties that could generate significant doubts about its ability to continue operating. Therefore, these quarterly financial statements were prepared based on the assumption of continuity. These quarterly financial statements compare the quarters ended June 30, 2017 and 2016, except for the balance sheets, that compare the positions as of June 30, 2017 and December 31, 2016. The Board of Directors authorized the issue of these individual and consolidated financial statements at the meeting held on July 24, 2017. Business segments are defined as components of a company for which separate financial information is available and regularly assessed by the operational decision makers in decisions on how to allocate funds to an individual segment and in the assessment of segment performance. Considering that: (i) all officers and managers' decisions are based on consolidated reports; (ii) the Company and subsidiaries' mission is to provide their customers with quality telecommunications services; and (iii) all decisions related to strategic planning, finance, purchases, short- and long-term investments are made on a consolidated basis, the Company and subsidiaries operate in a single operating segment, namely the provision of telecommunications services. The accounting standards adopted in Brazil require the presentation of the Statement of Value Added ("SVA"), individual and consolidated, while IFRS does not require such presentation. As a result, under IFRS standards, the SVA is being presented as supplementary information, without prejudice to the overall quarterly financial statements. As a result of the Corporate Restructuring process (Note 1d), which occurred on April 1, 2016, the individual quarterly financial statements for the six-month period ended June 30, 2017 and 2016 are not comparable. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The quarterly financial statements were prepared in accordance with the principles, practices and accounting criteria consistent with those adopted in the preparation of the financial statements for the year ended December 31, 2016 (Note 3) Summary of Significant Accounting Practices ) and should be analyzed in conjunction with these financial statements, in addition to the new pronouncements, interpretations and amendments, which came into effect as of January 1, 2017, as described below: IAS 7 - Cash Flow, amendments: The changes are part of the IASB disclosure initiative and require an entity to provide disclosures that enable users of financial statements to assess changes in liabilities arising from financing activities, including both the changes affecting cash flows, and changes that do not affect cash. At the initial adoption of the amendment, entities are not required to provide comparative information for prior periods. The application of the changes in this standard did not cause any material impact on the Company's cash flow disclosures. IAS 12 - Income Taxes, amendments: The amendments clarify that an entity should consider whether tax legislation restricts sources of taxable income against which it may make deductions on the reversal of that deductible temporary difference. In addition, the amendments provide guidance on how an entity should determine future taxable income and explain the circumstances under which taxable income may include the recovery of some assets for amounts greater than their carrying amount. If an entity adopts the changes for an earlier period, it should disclose that fact. The application of the changes in this standard did not have a material impact on the Company's financial position. On the date of preparation of these quarterly financial statements, the following IFRS amendments had been published; however, their application was not mandatory. The Company does not adopt early any pronouncement, interpretation or amendment that has been issued, before application is mandatory. Standards and Amendments to the Standards Effective as of: IFRS 9 Financial Instruments, issued January 1, 2018 IFRS 15 Revenue from Contracts with Customers, as issued January 1, 2018 IFRS 2 Classication and Valuation of Share Based Transactions, as amended January 1, 2018 IFRS 4 Insurance Contracts, as amended January 1, 2018 IAS 40 Investment Property Transfers, as amended January 1, 2018 IFRIC 22 Transactions in Foreign Currency and Advance Payments, as issued January 1, 2018 Annual Improvements to IFRS, 2014-2016 Cycle, as issued January 1, 2017 / 2018 IFRS 16 Leases, as issued January 1, 2019 IFRIC 23 Uncertaints over Income Tax Treatments January 1, 2019 'IFRS 17 Insurance Contracts January 1, 2021 IFRS 10, 12 and IAS 28 Investiment Entities: Applying the Consolidation Exception, as amended TBD Based on preliminary studies, the Company expects the implementation of many of these standards, changes and interpretations will not have a significant impact on the financial statements in the initial period of application. However, the Company expects the following standards issued, but not yet mandatory, may have a significant impact on the Company's consolidated financial statements at the time of application and prospectively. IFRS 9 - Financial Instruments, Issue: In July 2014, the IASB issued the final version of IFRS 9, which replaces IAS 39 and all previous versions of IFRS 9. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) IFRS 9 applies to financial assets and liabilities and establishes the classification, valuation, losses and write-off criteria for recognition of such items, as well as a new hedge accounting model. The Company estimates that major changes will occur in the documentation of hedge policies and strategies, as well as in the estimation of expected losses on financial assets. The changes introduced by IFRS 9 will affect the recognition of financial assets and derivative financial instruments as of January 1, 2018. The Company is carrying out the process of implementing the new criteria, but due to the relevance of the potentially affected items and the complexity of the estimates, understands that it is not reasonably possible to quantify the impacts of the application of this standard on the date of these quarterly financial statements . IFRS 15 - Revenue from Contracts with Customers, Issuance: IFRS 15 establishes criteria for the accounting of revenues from customer contracts. The Company is currently in the process of estimating the impacts of this new standard on its contracts. This analysis identified a number of expected impacts related to the following aspects, among others: • Under the current accounting policy, the Company offers commercial packages that combine equipment and services of telephony, fixed and mobile, data, internet and television, total revenue of services is distributed among its elements identified based on their respective fair values. Under IFRS 15, amounts will be allocated to each element based on the independent selling prices of each individual component in relation to the total price of the package and will be recognized (and measured) when the obligation is satisfied. Consequently, the application of the new criteria will mean an acceleration in the recognition of equipment sales revenues, which are generally recognized at the time of delivery to the final consumer. To the extent that the packages are marketed at a discount, the difference between the profit on sales of equipment and the amount received from the customer at the inception of the contract will be recognized as a contractual asset. • According to the criteria currently in force, all costs directly related to obtaining commercial contracts (sales commissions and other expenses with third parties) are accounted as expenses when incurred. On the other hand, IFRS 15 requires the recognition of an asset for the amounts incurred under these contracts and its subsequent accounting in the income statement according to the period of the respective agreement. Likewise, certain costs related to the performance of the contract, currently recognized as expenses, when incurred, will be deferred when associated with compliance obligations over the period of contract. • Compared to the current standard, IFRS 15 establishes more detailed requirements on the accounting treatment of contract changes. Thus, certain changes will be recorded retrospectively and others prospectively resulting in the redistribution of revenues among the various performance obligations identified. The Company is advancing in the process of implementing the new criteria, but due to the high number of transactions affected, the high volume and dispersion of the necessary information and the complexity of the estimates, the Company understands that at the closing date of the quarterly financial statements cannot reliably measure the impact of the application of this standard. However, considering the current commercial offers as well as the volume of affected contracts, the Company estimates that the changes introduced by IFRS 15 will have a significant impact on its financial statements at the date of its initial application. In addition, the Company's financial statements will include more quantitative disclosures of revenue-related accounts. IFRS 16 - Leasing, Issuance: IFRS 16 establishes that companies acting as lessees must recognize in the balance sheet the assets and liabilities arising from all lease agreements (except for short-term lease agreements and those for low value assets). The Company has a very large number of leases as a lessee of various assets, such as third-party towers, circuits, real estate and land (where the towers are primarily located). Under the current standard, significant portions of such contracts are classified as operating leases, where payments are generally recorded on a straight-line basis over the contract term. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The Company is currently in the process of estimating the impact of this new standard on such contracts. In this analysis, the estimate of the term of the lease is included, considering the non-cancellable period and the periods covered if exercised the option to extend the lease for those cases there exists reasonable certainty, which will depend, of the expected use of the Company's assets installed in the leased assets. In addition to the term of the lease, assumptions will be used to calculate the discount rate, which will depend mainly on the incremental financing rate for the estimated periods. In addition to the previous estimates, the standard allows two transition methods, being: (i) full retrospective for each comparative period presented; and (ii) modified retrospective with the cumulative effect of the initial application of the standard recognized at the date of initial application. In addition, it is possible to choose specific practical relieves at the time of applying the standard on measurement of liability, discount rate, losses, leases ending within twelve months after the first application, initial direct costs, and lease duration. Thus, depending on the transition method to be chosen, the impacts will be different. Due to the different alternatives, as well as the complexity of the estimates and the high number of contracts, the Company has not yet completed the implementation process, so that at the date of the quarterly financial statements it is not possible to estimate the impact of the application of this standard. However, considering the volume of contracts affected, the Company estimates that the changes introduced by IFRS 16 will have a significant impact on its financial statements from the date of adoption, including the recognition of the right to use and the corresponding obligations in respect to the contracts which, under the current standard, are classified as operating leases. In addition, depreciation of the right to use the assets and recognition of interest on the lease obligation will replace a significant portion of the amount recognized as expenses in the income statement for the operating lease. The classification of payments in the statement of cash flows will also be affected by the adoption of IFRS 16. c) Basis of consolidation At June 30, 2017 and 2016 and December 31, 2016, the Company held the following direct equity interests: Investees Type of investment Equity interests Country (Headquarters) Core activity Telefônica Data S.A. ("TData") Wholly-owned subsidiary 100.00% Brazil Telecommunications POP Internet Ltda ("POP") (note 1c) Wholly-owned subsidiary 100.00% Brazil Internet Aliança Atlântica Holging B.V. ("Aliança") Jointly-controlled subsidiary 50.00% Holland Holding of the telecommunications sector Companhia AIX de Participações ("AIX") Jointly-controlled subsidiary 50.00% Brazil Operation of underground telecommunications networks Companhia ACT de Participações ("ACT") Jointly-controlled subsidiary 50.00% Brazil Technical assistance in telecommunication networks In the parent company financial statements interests held in subsidiaries or jointly-controlled entities are measured under the equity method. In the consolidated investments and all asset and liability balances, revenues and expenses arising from transactions and interest held in subsidiaries are fully eliminated. Investments in jointly-controlled entities are measured under the equity method. 3) CASH AND CASH EQUIVALENTS Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Cash and banks 70,434 189,445 71,842 198,369 Short-term investments 6,494,387 4,486,182 7,375,219 4,906,741 Total 6,564,821 4,675,627 7,447,061 5,105,110 Highly liquid short-term investments basically comprise Bank Deposit Certificates (CDB) and Repurchase Agreements kept at first-tier financial institutions, pegged to the Interbank Deposit Certificate (CDI) rate, with original maturities of up to six months, and with immaterial risk of change in value. Revenues generated by these investments are recorded as financial income. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 4) TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Billed amounts 6,289,506 6,077,768 7,039,222 6,939,909 Unbilled amounts 1,981,225 1,898,630 2,097,475 1,930,708 Interconnection amounts 1,277,127 1,333,595 1,311,953 1,345,471 Amounts from related parties (Note 27) 161,756 177,741 176,832 190,906 Gross accounts receivable 9,709,614 9,487,734 10,625,482 10,406,994 Estimated impairment losses (1,150,784) (1,004,512) (1,573,314) (1,399,895) Total 8,558,830 8,483,222 9,052,168 9,007,099 Current 8,386,679 8,282,685 8,773,857 8,701,688 Non-current 172,151 200,537 278,311 305,411 Consolidated balances of non-current trade accounts receivable include: · R$119,177 at June 30, 2017 (R$143,265 at December 31, 2016), relating to the business model of resale of goods to legal entities, receivable within 24 months. At June 30, 2017, the impact of the present-value adjustment was R$21,259 (R$32,920 at December 31, 2016). · R$52,974, at June 30, 2017 (R$57,272, at December 31, 2016), net of the present value adjustment relating to the portion of accounts receivable arising from negotiations on the bankruptcy process of companies from the OI group. At June 30, 2017, the impact of the present-value adjustment was R$8,130 (R$10,268 at December 31, 2016). · R$106,160, at June 30, 2017, (R$104,874 at December 31, 2016), relating to "Soluciona TI", traded by TData, which consists of lease of IT equipment to small and medium companies and receipt of fixed installments over the contractual term. Considering the contractual terms, this product was classified as finance lease. At June 30, 2017, the impact of the present-value adjustment was R$2,261 (R$3,005 at December 31, 2016). The trade accounts receivable, relating to finance lease of "Soluciona TI" product, comprise the following effects: Consolidated 06/30/17 12/31/16 Nominal amount receivable 597,606 611,384 Deferred financial income (2,261) (3,005) Present value of accounts receivable 595,345 608,379 Estimated impairment losses (361,583) (344,738) Net amount receivable 233,762 263,641 Current 127,602 158,767 Non-current 106,160 104,874 At June 30, 2017, the aging of gross trade accounts receivable relating to "Soluciona TI" product is as follows: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Nominal amount receivable Present value of accounts receivable Falling due within one year 320,751 320,751 Falling due between one year and five years 276,855 274,594 Total 597,606 595,345 There are no unsecured residual values resulting in benefits to the lessor nor contingent payments recognized as revenue for the period. The aging of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Falling due 6,307,590 6,392,442 6,815,427 6,841,752 Overdue – 1 to 30 days 1,123,120 1,025,630 1,167,325 1,073,568 Overdue – 31 to 60 days 367,808 309,210 379,093 322,485 Overdue – 61 to 90 days 243,425 225,132 247,523 227,010 Overdue – 91 to 120 days 121,286 110,813 119,406 105,048 Overdue – over 120 days 395,601 419,995 323,394 437,236 Total 8,558,830 8,483,222 9,052,168 9,007,099 At June 30, 2017 and December 31, 2016, no customer represented more than 10% of trade accounts receivable, net. Changes in the estimated impairment losses for accounts receivable are as follows: Company Consolidated Balance at 12/31/15 Increase to estimated losses (Note 23) (919,351) Reversal of estimated losses (Note 23) 229,585 257,918 Write-off due to use 460,924 507,753 Merger (Note 1d) (160,720) - Balance at 06/30/16 Increase to estimated losses (860,146) (924,424) Reversal of estimated losses 212,032 237,636 Write-off due to use 1,571,138 1,658,499 Balance at 12/31/16 Increase to estimated losses (Note 23) (940,100) Reversal of estimated losses (Note 23) 198,679 211,575 Write-off due to use 536,528 555,106 Balance at 06/30/17 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 5) INVENTORIES, NET Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Materials for resale 319,796 335,281 350,432 377,465 Materials for consumption 75,604 75,086 78,625 77,732 Other inventories 7,968 7,892 7,968 7,892 Gross total 403,368 418,259 437,025 463,089 Estimated losses from impairment or obsolescence (50,108) (47,158) (52,676) Total 359,956 368,151 389,867 410,413 (1) This includes, among others, mobile phones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Company Consolidated Balance at 12/31/15 Increase to estimated losses (1,993) (4,731) Reversal of estimated losses 10,196 12,203 Balance at 06/30/16 Increase to estimated losses (22,950) (25,024) Reversal of estimated losses 13,029 17,217 Balance at 12/31/16 Increase to estimated losses (16,151) (19,580) Reversal of estimated losses 22,847 25,098 Balance at 06/30/17 Additions and reversals of estimated impairment losses and inventory obsolescence are included in cost of goods sold (Note 23). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 6) DEFERRED TAXES AND TAXES RECOVERABLE a) Taxes recoverable Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 State VAT (ICMS) 2,336,222 2,317,739 2,346,113 2,329,159 Income and social contribution taxes recoverable 779,002 829,160 783,682 830,549 Withholding taxes and contributions 111,959 131,915 129,796 157,371 PIS and COFINS 75,613 125,273 76,674 148,759 INSS, ISS and other taxes 12,697 22,775 28,533 38,236 Total 3,315,493 3,426,862 3,364,798 3,504,074 Current 2,867,811 2,952,622 2,914,299 3,027,230 Non-current 447,682 474,240 450,499 476,844 This includes credits arising from the acquisition of property and equipment (subject to offsetting in 48 months); requests for refund of ICMS, which was paid under invoices that were cancelled subsequently; for the rendering of services; tax substitution; and tax rate difference; among others. Non-current consolidated amounts include credits arising from the acquisition of property and equipment of R$347,102 and R$370,770 on June 30, 2017 and December 31, 2016, respectively. This refers to prepayments of income tax and social contribution, which will be offset against federal taxes to be determined in the future. This refers to credits on withholding income tax (IRRF) on short-term investments, interest on equity and others, which are used as deductions in operations for the period and social contribution tax withheld at source on services provided to public agencies. b) Deferred taxes Deferred income tax and social contribution assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Significant components of deferred income tax and social contribution are as follows: Company Balances at 12/31/15 Income statement Comprehensive income Merger (note 1d) Balances at 06/30/16 Income statement Comprehensive income Other Balances at 12/31/16 Income statement Comprehensive income Balances at 06/30/17 Deferred tax assets (liabilities) Income and social contribution taxes on tax losses (1) - 1,376 - - 1,376 3,901 - 5,277 Income and social contribution taxes on temporary differences (2) 5,932 705,367 457,372 72,866 Provisions for legal, labor, tax civil and regulatory contingencies 1,681,016 127,109 - 282,751 2,090,876 130,179 - - 2,221,055 90,499 - 2,311,554 Trade accounts payable and other provisions 535,001 42,170 - 66,455 643,626 (35,468) - - 608,158 41,368 - 649,526 Customer portfolio and trademarks 256,056 (28,173) - 119,695 347,578 (34,487) - - 313,091 (27,479) - 285,612 Estimated losses on impairment of accounts receivable 369,174 60,691 - 54,645 484,510 (142,975) - - 341,535 49,732 - 391,267 Estimated losses from modems and other P&E items 170,132 (5,572) - 122,696 287,256 (4,989) - - 282,267 (70,937) - 211,330 Pension plans and other post-employment benefits 26,164 3,788 - - 29,952 (2,008) 80,459 - 108,403 7,718 - 116,121 Profit sharing 88,944 18,160 - 3,963 111,067 12,844 - - 123,911 (34,856) - 89,055 Provision for loyalty program 32,604 (14,204) - - 18,400 712 - - 19,112 2,109 - 21,221 Accelerated accounting depreciation 10,865 (1,875) - - 8,990 15,043 - - 24,033 (340) - 23,693 Estimated impairment losses on inventories 9,364 (14,051) - 13,620 8,933 2,294 - - 11,227 (2,675) - 8,552 Derivative transactions 47,911 24,222 5,874 10,523 88,530 (21,331) (7,507) - 59,692 14,602 (1,349) 72,945 Licenses (1,204,226) (108,165) - - (1,312,391) (108,165) - - (1,420,556) (108,164) - (1,528,720) Effects of goodwill generated in the merger of Vivo Part. (30,484) - - (840,084) (24,236) - - (864,320) (5,460) - (869,780) Goodwill from Spanish and Navytree - - - (337,535) - - - (337,535) - - (337,535) Goodwill from Vivo Part. (837,918) (83,603) - - (921,521) (83,599) - - (1,005,120) (83,602) - (1,088,722) Goodwill from GVT Part. - (174,076) - - (174,076) (348,152) - - (522,228) (348,152) - (870,380) Technological Innovation Law (193,146) 30,097 - - (163,049) 22,109 - - (140,940) 27,346 - (113,594) Income and social contribution taxes on other temporary differences 55,990 58 31,019 86,310 3,436 (86) (1,516) 88,144 (49,419) (114) 38,611 Total 5,932 705,367 457,372 72,866 Deferred tax assets 3,535,671 4,538,494 4,425,658 4,489,958 Deferred tax liabilities Deferred tax assets (liabilities), net 457,372 Represented in the balance sheet as follows: Deferred tax assets - 457,372 - - Deferred tax liabilities - (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Balances at 12/31/15 Income statement Comprehensive income Balances at 06/30/16 Income statement Comprehensive income Other Balances at 12/31/16 Income statement Comprehensive income Balances at 06/30/17 Deferred tax assets (liabilities) Income and social contribution taxes on tax losses (1) 26,519 - 14,500 - - 14,071 3,130 - 17,201 Income and social contribution taxes on temporary differences (2) 685,071 5,932 595,088 72,908 13,426 Provisions for legal, labor, tax civil and regulatory contingencies 1,954,236 152,469 - 2,106,705 123,631 - - 2,230,336 97,945 - 2,328,281 Trade accounts payable and other provisions 687,124 30,877 - 718,001 (40,878) - - 677,123 37,556 - 714,679 Estimated losses on impairment of accounts receivable 447,018 65,456 - 512,474 (153,669) - - 358,805 53,235 - 412,040 Customer portfolio and trademarks 343,107 4,471 - 347,578 (34,486) - - 313,092 (27,479) - 285,613 Estimated losses from modems and other P&E items 294,945 (14,993) - 279,952 4,725 - - 284,677 (71,323) - 213,354 Pension plans and other post-employment benefits 26,285 3,680 - 29,965 (2,047) 80,501 - 108,419 7,718 - 116,137 Profit sharing 106,198 5,950 - 112,148 13,108 - - 125,256 (35,273) - 89,983 Provision for loyalty program 32,604 (14,204) - 18,400 712 - - 19,112 2,109 - 21,221 Accelerated accounting depreciation 10,865 (1,875) - 8,990 15,043 - - 24,033 (340) - 23,693 Estimated impairment losses on inventories 10,707 (182) - 10,525 1,574 - - 12,099 (2,273) - 9,826 Derivative transactions 59,408 22,729 5,874 88,011 (20,371) (7,507) - 60,133 14,412 (1,349) 73,196 Licenses (1,204,226) (108,165) - (1,312,391) (108,165) - - (1,420,556) (108,164) - (1,528,720) Effects of goodwill generated in the acquisition of Vivo Part. (30,484) - (840,084) (24,236) - - (864,320) (5,460) - (869,780) Goodwill from Spanish and Navytree - - (337,535) - - - (337,535) - - (337,535) Goodwill from Vivo Part. (837,918) (83,603) - (921,521) (83,599) - - (1,005,120) (83,602) - (1,088,722) Goodwill from GVTPart. - (174,076) - (174,076) (348,152) - - (522,228) (348,152) - (870,380) Technological Innovation Law (193,146) 30,097 - (163,049) 22,109 - - (140,940) 27,346 - (113,594) Income and social contribution taxes on other temporary differences (3) 94,999 15,938 58 110,995 (18,353) (86) (1,516) 91,040 (36,737) (114) 54,189 Total deferred tax assets (liabilities), noncurrent 711,590 5,932 609,588 72,908 27,497 Deferred tax assets 4,153,054 4,431,710 4,541,952 4,609,413 Deferred tax liabilities Deferred tax assets (liabilities), net 711,590 609,588 27,497 Represented in the balance sheet as follows: Deferred tax assets 711,590 609,588 27,497 134,649 Deferred tax liabilities - - - This refers to the amounts recorded which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. This refers to amounts that will be realized upon payment of provisions, effective impairment losses for trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. These refer to deferred taxes arising from other temporary differences, such as deferred income, renewal of licenses, subsidy on the sale of mobile phones, among others. At June 30, 2017, deferred tax credits (income tax and social contribution losses) were not recognized in indirect subsidiary (Innoweb) accounting records, in the amount of R$5,286 (R$2,993 at December 31, 2016), as it is not probable that future taxable profits will be available to use them. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 7) JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims where the likelihood of loss was analyzed by the Company and its subsidiaries, grounded on the opinion of its legal advisors as a probable, possible or remote loss. Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Judicial deposits Tax 3,956,627 3,698,966 4,018,537 3,758,787 Labor 998,502 1,040,635 1,010,212 1,051,430 Civil 1,161,697 1,107,929 1,162,372 1,109,001 Regulatory 212,150 276,604 212,150 276,604 Total 6,328,976 6,124,134 6,403,271 6,195,822 Garnishments 171,994 152,948 174,937 155,744 Total 6,500,970 6,277,082 6,578,208 6,351,566 Current 317,429 302,349 317,545 302,424 Non-current 6,183,541 5,974,733 6,260,663 6,049,142 The information related to tax-related judicial deposits is the same as in Note 9) Judicial Deposits and Garnishments , as disclosed in the financial statements for the year ended December 31, 2016. On June 30, 2017, the Company and its subsidiaries had several tax-related judicial deposits in the consolidated amount of R$4,018,537 (R$3,758,787 at December 31, 2016). In Note 17, we provide further details on issues arising from the most significant judicial deposits. The table below presents the composition of the balances as of June 30, 2017 and December 31, 2016 of the tax judicial deposits (segregated and summarized by tribute). Consolidated 06/30/17 12/31/16 Contribution tax on gross revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) 36,388 35,570 Social Contribution Tax for Intervention in the Economic Order (CIDE) 181,992 176,557 Telecommunications Inspection Fund (FISTEL) 1,129,775 1,095,789 Withholding Income Tax (IRRF) 76,144 73,848 Corporate Income Tax (IRPJ) and Social Contribution Tax (CSLL) 469,287 449,988 Contribution to Empresa Brasil de Comunicação (EBC) 1,199,665 1,053,867 Social Security, work accident insurance (SAT) and funds to third parties (INSS) 131,951 128,458 Universal Telecommunication Services Fund (FUST) 474,181 456,977 State Value-Added Tax (ICMS) 242,828 212,652 Other taxes, charges and contributions 76,326 75,081 Total 4,018,537 3,758,787 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 8) PREPAID EXPENSES Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Fistel Fee (1) 535,074 - 535,074 - Advertising and publicity 144,963 258,212 144,963 258,212 Insurance 27,819 39,008 28,177 39,558 Rental 24,704 19,276 24,704 19,276 Software and networks maintenance 61,201 10,204 69,219 12,283 Taxes, financial charges, personal and other 102,188 45,148 112,751 50,193 Total 895,949 371,848 914,888 379,522 Current 868,188 336,508 882,434 343,092 Non-current 27,761 35,340 32,454 36,430 Refers to the remaining portion of the Inspection and Operation Fee amounts paid in March 2017, based on the 2016 fiscal year, which will be amortized to the result until the end of the year. At June 30, 2017, the consolidated amount includes R$58,184 related to IPTU and the renewal of SMP and STFC licenses, which will be amortized to the result until the end of the year. 9) OTHER ASSETS Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Advances to employees and suppliers 142,723 81,325 145,331 83,634 Related-party receivables (Note 27) 209,521 311,633 157,393 250,679 Receivables from suppliers 159,927 96,065 159,927 99,166 Subsidy on handset sales 17,475 30,491 17,475 30,491 Surplus from post-employment benefit plans (Note 29) 9,240 8,838 9,453 9,041 Other amounts receivable 25,132 20,391 28,596 22,649 Total 564,018 548,743 518,175 495,660 Current 488,109 495,380 439,766 440,095 Non-current 75,909 53,363 78,409 55,565 10) INVESTMENTS a) Information on investees The information related to subsidiaries and jointly-controlled entities is the same as in Note 12) Investments , as disclosed in the financial statements for the year ended December 31, 2016. Below is a summary of significant financial data on the Company's investees: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) At 06/30/17 At 12/31/16 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiaries Jointly-controlled subsidiaries TData POP Cia ACT Cia AIX Aliança TData POP Cia ACT Cia AIX Aliança Capital 100.00% 100.00% 50.00% 50.00% 50.00% 100.00% 100.00% 50.00% 50.00% 50.00% Summary of balance sheets: Current assets 1,802,815 30,821 16 23,437 159,474 1,414,039 27,407 15 20,337 145,121 Non-current assets 359,079 52,328 - 12,070 - 362,195 52,016 - 12,879 - Total assets 2,161,894 83,149 16 35,507 159,474 1,776,234 79,423 15 33,216 145,121 Current liabilities 964,335 49,222 2 4,426 168 633,631 49,535 1 4,029 101 Non-current liabilities 83,177 109 - 4,637 - 63,139 - - 5,415 - Equity 1,114,382 33,818 14 26,444 159,306 1,079,464 29,888 14 23,772 145,020 Total liabilities and equity 2,161,894 83,149 16 35,507 159,474 1,776,234 79,423 15 33,216 145,121 Investment Book value 1,114,382 33,818 7 13,222 79,653 1,079,464 29,888 7 11,886 72,510 At 06/30/17 At 06/30/16 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiaries Jointly-controlled subsidiaries Summary of Income Statements: TData POP Cia ACT Cia AIX Aliança TData POP GVTPart. Cia ACT Cia AIX Aliança Net operating income 1,237,179 14,820 41 22,670 - 1,253,426 14,642 1,531,692 39 20,617 - Operating costs and expenses (636,244) (8,939) (41) (20,196) 14 (716,734) (7,663) (1,300,347) (36) (19,716) (78) Financial income (expenses), net 38,918 777 - 689 12 41,888 740 (41,146) - 857 32 Income and social contribution taxes (2,728) - (491) - (198,080) (3,163) (57,958) (1) (266) - Net income (loss) for the period 419,505 3,930 - 2,672 26 380,500 4,556 132,241 2 1,492 Equity pickup, according to interest held 419,505 3,930 - 1,336 13 380,500 4,556 132,241 1 746 Includes the consolidated results of GVTPart. for the period from 01/01 to 03/31/16. Includes the consolidated result of POP for the period from 04/01 to 06/30/16. Until 03/31/16, POP was indirectly controlled by GVTPart. b) Changes in investments Wholly-owned subsidiaries Jointly-controlled subsidiaries TData POP GVTPart. Aliança AIX ACT Goodwill Surplus value of net assets acquired (note 1c) Other investments Total investments - Company Eliminations Total investments - Consolidated Balances at 12/31/15 1,056,305 - 7,674,444 89,799 10,099 4 13,049,199 2,461,583 1,259 24,342,692 101,161 Equity pick-up 380,500 4,556 132,241 (23) 746 1 - (67,641) - 450,380 (449,656) 724 Merger (nota 1d) - 22,590 (7,806,685) - - - (12,837,141) (2,393,942) - 23,015,178 - Dividends and interest on equity - - - 489 - 389,395 489 Other comprehensive income - - - (14,522) - (172) - Balances at 06/30/16 1,047,410 27,146 - 75,254 11,334 5 212,058 - 1,087 1,374,294 87,680 Equity pick-up 392,134 2,742 - (34) 552 2 - - - 395,396 (394,876) 520 Dividends and interest on equity - 360,000 - Other comprehensive income (80) - - (2,710) - 255 80 Balances at 12/31/16 1,079,464 29,888 - 72,510 11,886 7 212,058 - 1,342 1,407,155 85,745 Equity pick-up 419,505 3,930 - 13 1,336 - 424,784 (423,435) 1,349 Dividends and interest on equity - 384,588 - Other comprehensive income - - - 7,130 - 334 7,464 - 7,464 Balances at 06/30/17 1,114,381 33,818 - 79,653 13,222 7 212,058 - 1,676 1,454,815 94,558 Goodwill: (i) R$212,058 from partial spin-off of "Spanish and Figueira", which was reversed to the Company upon merger with Telefônica Data Brasil Holding S.A. (TDBH) in 2006; and (ii) R$12,837,141 originated from the acquisition of GVTPart. in 2015 (Note 1c). Other investments (tax incentives and interest held in companies) are measured at fair value. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 11) PROPERTY, PLANT AND EQUIPMENT, NET a) Breakdown and changes Company Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E Estimated losses (1) Assets and facilities under construction Total Balances and changes: Balance at 12/31/15 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 Additions 1,364 109,376 47,429 24,299 - 106,193 (6,285) 2,009,507 2,291,883 Write-offs, net (2) (1,159) (11,105) (70) (98,702) (201) (339) - (11,897) (123,473) Net transfers 277,728 1,171,427 361,749 197,711 - (51,219) - (2,018,633) (61,237) Depreciation (Note 23) (302,642) (981,717) (570,924) (250,582) - (132,562) - - (2,238,427) Merger (Note 1d) 1,039,161 5,269,872 1,572,567 428,622 2,601 159,039 (331,956) 221,157 8,361,063 Balance at 06/30/16 3,810,493 17,237,882 2,941,544 3,672,880 315,505 792,197 1,971,902 30,248,885 Additions - 244,551 41,224 132,802 215 197,983 (13,573) 3,511,679 4,114,881 Write-offs, net - (8,183) (397) (177) (1) (412) 21,708 (24,591) (12,053) Net transfers 365,426 1,878,760 331,618 164,194 - 12,981 (3) (2,758,120) (5,144) Depreciation (223,436) (1,073,868) (732,810) (254,205) - (224,701) - - (2,509,020) Balance at 12/31/16 3,952,483 18,279,142 2,581,179 3,715,494 315,719 778,048 2,700,870 31,837,549 Additions - 17,364 58,206 27,967 - 99,960 (30,317) 2,329,641 2,502,821 Write-offs, net (569) (69,798) (131) (6,479) (1,914) (630) 67,880 (12,984) (24,625) Net transfers 539,699 1,199,919 670,603 308,961 - 2,329 132,578 (2,836,657) 17,432 Depreciation (Note 23) (302,020) (1,227,511) (640,994) (270,637) - (160,817) - - (2,601,979) Balance at 06/30/17 4,189,593 18,199,116 2,668,863 3,775,306 313,805 718,890 2,180,870 31,731,198 At 12/31/16 Cost 20,051,571 50,730,016 15,246,317 14,944,006 315,719 4,181,817 (485,386) 2,700,870 107,684,930 Accumulated depreciation (16,099,088) (32,450,874) (12,665,138) (11,228,512) - (3,403,769) - - (75,847,381) Total 3,952,483 18,279,142 2,581,179 3,715,494 315,719 778,048 2,700,870 31,837,549 At 06/30/17 Cost 20,613,165 51,677,722 15,967,057 15,257,478 313,805 4,273,358 (315,245) 2,180,870 109,968,210 Accumulated depreciation (16,423,572) (33,478,606) (13,298,194) (11,482,172) - (3,554,468) - - (78,237,012) Total 4,189,593 18,199,116 2,668,863 3,775,306 313,805 718,890 2,180,870 31,731,198 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E Estimated losses (1) Assets and facilities under construction Total Balances and changes: Balance at 12/31/15 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 Additions 16,135 373,912 162,396 25,916 - 49,719 (6,369) 2,037,953 2,659,662 Write-offs, net (2) (2,792) (13,261) (419) (95,787) (201) - 6,821 (12,630) (118,269) Net transfers 196,652 1,032,493 345,955 356,754 - (169,532) - (1,867,024) (104,702) Depreciation (Note 23) (358,312) (1,132,146) (702,789) (258,668) - (148,048) - - (2,599,963) Balance at 06/30/16 3,810,642 17,238,002 2,951,252 3,684,166 315,504 798,591 2,009,033 30,313,493 Additions 38 244,550 41,379 133,165 215 238,947 (13,593) 3,505,445 4,150,146 Write-offs, net (1) (8,182) (397) (3,650) - 3,059 21,718 (26,329) (13,782) Net transfers 365,426 1,878,761 331,617 167,241 - 9,830 (3) (2,758,119) (5,247) Depreciation (223,465) (1,073,897) (735,544) (255,715) - (231,071) - - (2,519,692) Balance at 12/31/16 3,952,640 18,279,234 2,588,307 3,725,207 315,719 819,356 2,730,030 31,924,918 Additions - 17,364 58,206 27,967 - 105,939 (30,399) 2,330,383 2,509,460 Write-offs, net (569) (69,798) (131) (6,754) (1,914) (581) 67,960 (13,538) (25,325) Net transfers 539,699 1,199,919 670,603 308,961 - 20,964 132,578 (2,855,292) 17,432 Depreciation (Note 23) (302,050) (1,227,538) (642,590) (272,092) - (171,101) - - (2,615,371) Balance at 06/30/17 4,189,720 18,199,181 2,674,395 3,783,289 313,805 774,577 2,191,583 31,811,114 At 12.31.16 Cost 20,058,838 50,730,696 15,294,619 15,023,890 315,719 4,308,718 (485,575) 2,730,030 107,976,935 Accumulated depreciation (16,106,198) (32,451,462) (12,706,312) (11,298,683) - (3,489,362) - - (76,052,017) Total 3,952,640 18,279,234 2,588,307 3,725,207 315,719 819,356 2,730,030 31,924,918 At 06/30/17 Cost 20,620,433 51,678,402 16,015,356 15,336,721 313,805 4,423,555 (315,436) 2,191,583 110,264,419 Accumulated depreciation (16,430,713) (33,479,221) (13,340,961) (11,553,432) - (3,648,978) - - (78,453,305) Total 4,189,720 18,199,181 2,674,395 3,783,289 313,805 774,577 2,191,583 31,811,114 The Company and its subsidiaries recognized estimated losses for potential obsolescence of materials used in property and equipment maintenance, based on levels of historical use and expected future use. Net write-offs regarding "Infrastructure and Assets and Facilities under Construction" for the period ended June 30, 2017, include the amount of R$99,210 regarding the disposal of 1,655 towers owned by the Company to Telxius Torres Brasil Ltda., a Telefónica subsidiary. b) Depreciation rates In the last quarter of 2016, in accordance with IAS 16 / CPC 27, the Company performed, in conjunction with a specialized company, valuations of useful lives applied to its property, plant and equipment using the direct comparative method of market data. The studies indicated the need for changes in useful life and annual depreciation rates for some items of asset classes. The following table sets forth the depreciation rates of property, plant and equipment of the Company and its subsidiaries, which are depreciated on a straight-line basis at the annual rate, as follows: Annual depreciation rate (%) Company Consolidated Description Previous Revised / Current Previous Revised / Current Switching equipment 10.00 to 14.29 5.00 to 14.29 8.33 to 20.00 5.00 to 20.00 Transmission equipment and media 5.00 to 14.29 2.50 to 25.00 2.50 to 25.00 2.50 to 25.00 Terminal equipment / modems 10.00 to 66.67 6.67 to 66.67 10.00 to 66.67 6.67 to 66.67 Infrastructure 2.50 to 66.67 2.50 to 66.67 2.50 to 66.67 2.50 to 66.67 Other P&E assets 10.00 to 25.00 10.00 to 25.00 10.00 to 66.67 10.00 to 25.00 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) c) Property and equipment items pledged in guarantee At June 30, 2017, the Company had consolidated amounts of property and equipment items pledged in guarantee for lawsuits, amounting to R$172,658 (R$203,600 at December 31, 2016). d) Capitalization of borrowing costs At June 30, 2017 and December 31, 2016, the Company and its subsidiaries did not capitalize borrowing costs, as there were no qualifying assets. e) Reversible assets The STFC service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered “reversible” (returnable to the concession authority). At June 30, 2017, estimated residual value of reversible assets was R$8,868,251 (R$8,813,916 at December 31, 2016), which comprised switching and transmission equipment and public use terminals, external network equipment, energy, system and operational support equipment. f) Finance leases Below are the amounts related to finance lease arrangements, in which the Company is a lessee, segregated by type of property and equipment item. Consolidated 06.30.17 12.31.16 Annual depreciation rates (%) P&E Cost Accumulated depreciation Net balance P&E Cost Accumulated depreciation Net balance Transmission equipment and media 5.00% to 8.33% 252,233 (45,377) 206,856 223,360 (34,203) 189,157 Infrastructure 4.00% 68,382 (11,499) 56,883 67,386 (8,822) 58,564 Other assets 20.00% 116,945 (94,399) 22,546 145,818 (94,935) 50,883 Total 437,560 286,285 436,564 298,604 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 12) INTANGIBLE ASSETS, NET a) Breakdown, changes and amortization rates Company Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Estimated losses for software Software under development Total Annual amortization rate (%) - 3.60 to 6.67 - - - Balances and changes: Balance at 12/31/15 10,013,222 2,162,935 861,310 1,242,025 15,635,082 6,495 - 76,471 29,997,540 Additions - 245,586 - - - 7,770 - 316,460 569,816 Write-offs, net - (2,380) - (2,380) Net transfers - 400,819 - - - (3,909) - (335,155) 61,755 Amortization (Note 23) - (434,942) (210,462) (51,935) (457,146) (2,454) - - (1,156,939) Merger (Note 1d) 12,837,141 219,856 2,207,012 22,944 - 56,368 - - 15,343,321 Balance at 06/30/16 22,850,363 2,591,874 2,857,860 1,213,034 15,177,936 64,270 - 57,776 44,813,113 Additions - 369,876 - - 185,450 4,045 (4,550) 203,103 757,924 Write-offs, net - 2,377 - 2,377 Net transfers - 216,413 - - - (13,784) (31) (197,454) 5,144 Amortization - (487,333) (296,640) (55,214) (465,418) (3,833) - - (1,308,438) Balance at 12/31/16 22,850,363 2,693,207 2,561,220 1,157,820 14,897,968 50,698 63,425 44,270,120 Additions - 148,917 - - - 79 - 457,050 606,046 Write-offs, net - (3,037) - (3,037) Net transfers - 299,684 - - - (24,171) 31 (292,976) (17,432) Amortization (Note 23) - (480,434) (296,640) (42,102) (464,182) (3,035) - - (1,286,393) Balance at 06/30/17 22,850,363 2,658,337 2,264,580 1,115,718 14,433,786 23,571 227,499 43,569,304 At 12/31/16 Cost 22,850,363 14,019,938 4,513,278 1,658,897 20,237,572 267,065 (4,581) 63,425 63,605,957 Accumulated amortization - (11,326,731) (1,952,058) (501,077) (5,339,604) (216,367) - - (19,335,837) Total 22,850,363 2,693,207 2,561,220 1,157,820 14,897,968 50,698 63,425 44,270,120 At 06/30/17 Cost 22,850,363 14,461,885 4,513,278 1,658,897 20,237,572 238,192 (4,550) 227,499 64,183,136 Accumulated amortization - (11,803,548) (2,248,698) (543,179) (5,803,786) (214,621) - - (20,613,832) Total 22,850,363 2,658,337 2,264,580 1,115,718 14,433,786 23,571 227,499 43,569,304 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Estimated losses for software Software under development Total Annual amortization rate (%) - 6.67 to 50.00 11.76 to 12.85 5.13 to 66.67 3.60 to 6.67 - - - Balances and changes: Balance at 12/31/15 23,062,421 2,385,723 3,154,501 1,274,803 15,635,082 18,190 - 76,471 45,607,191 Additions - 264,288 - - - 15,751 - 316,460 596,499 Write-offs, net - (2,383) - - - (11) - - (2,394) Net transfers - 399,954 - - - 32,990 - (335,155) 97,789 Amortization (Note 23) - (454,213) (296,641) (61,769) (457,146) (2,648) - - (1,272,417) Balance at 06/30/16 23,062,421 2,593,369 2,857,860 1,213,034 15,177,936 64,272 - 57,776 45,026,668 Additions - 370,240 - - 185,450 4,045 (4,550) 203,103 758,288 Write-offs, net - 2,407 - (31) - 2,376 Net transfers - 216,382 - - - (13,783) - (197,454) 5,145 Amortization - (487,877) (296,640) (55,214) (465,418) (3,832) - - (1,308,981) Balance at 12/31/16 23,062,421 2,694,521 2,561,220 1,157,820 14,897,968 50,702 63,425 44,483,496 Additions - 149,165 - - - 79 - 457,050 606,294 Write-offs, net - (3,037) - (3,037) Net transfers - 299,684 - - - (24,171) 31 (292,976) (17,432) Amortization (Note 23) - (480,770) (296,640) (42,102) (464,182) (3,035) - - (1,286,729) Balance at 06/30/17 23,062,421 2,659,563 2,264,580 1,115,718 14,433,786 23,575 227,499 43,782,592 At 12/31/16 Cost 23,062,421 14,062,127 4,513,278 1,658,897 20,237,572 267,074 (4,581) 63,425 63,860,213 Accumulated amortization - (11,367,606) (1,952,058) (501,077) (5,339,604) (216,372) - - (19,376,717) Total 23,062,421 2,694,521 2,561,220 1,157,820 14,897,968 50,702 63,425 44,483,496 At 06/30/17 Cost 23,062,421 14,504,291 4,513,278 1,658,897 20,237,572 238,202 (4,550) 227,499 64,437,610 Accumulated amortization - (11,844,728) (2,248,698) (543,179) (5,803,786) (214,627) - - (20,655,018) Total 23,062,421 2,659,563 2,264,580 1,115,718 14,433,786 23,575 227,499 43,782,592 b) Goodwill breakdown At 06/30/17 and 12/31/16 Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged with TDBH) (1) - 212,058 Santo Genovese Participações Ltda. (2) 71,892 71,892 Telefônica Televisão Participações S.A. (3) 780,693 780,693 Vivo Participações S. A. (4) 9,160,488 9,160,488 GVT Participações S. A. (5) 12,837,141 12,837,141 Total 22,850,363 23,062,421 (1) Goodwill from partial spin-off of "Spanish and Figueira", which was reversed to the Company upon merger of Telefônica Data Brasil Holding S.A. (TDBH) in 2006. (2) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004. (3) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008. (4) Goodwill generated upon acquisition/merger of Vivo Participações in 2011. (5) Goodwill generated upon acquisition of GVT Participações in 2015 (Note 1c). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 13) PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Salaries and wages 29,226 54,525 30,163 55,476 Social charges and benefits 463,400 375,249 473,118 384,073 Profit sharing 188,514 282,134 190,991 285,887 Share-based payment plans (Note 28) 59,288 45,906 59,661 46,223 Total 740,428 757,814 753,933 771,659 Current 723,793 746,798 737,298 760,643 Non-current 16,635 11,016 16,635 11,016 14) TRADE ACCOUNTS PAYABLE Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Sundry suppliers (Opex, Capex, Services and Material) 6,023,140 6,270,535 6,251,062 6,617,240 Amounts payable (operators, cobilling) 260,390 314,959 260,391 314,958 Interconnection / interlink 257,380 369,715 257,380 369,715 Related parties (Note 27) 616,924 656,093 338,390 381,240 Total 7,157,834 7,611,302 7,107,223 7,683,153 Current 7,157,834 7,539,395 7,107,223 7,611,246 Non-current - 71,907 - 71,907 As of December 31, 2016, the amount recorded as non-current related to the judicial proceeding filed against SMP operators claiming the reduction of the VU-M amount. On October 15, 2007, an injunction was obtained to provide a judicial deposit of the difference between VC1 calls and the amount effectively charged by SMP operators. In May 2017, the updated amount of R$71,956 was raised in favor of the operators involved, after an agreement between the parties. 15) TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Income and social contribution taxes payable - - 69,734 11,520 ICMS 1,172,193 1,187,244 1,211,949 1,226,172 PIS and COFINS 357,538 371,838 408,151 412,149 Fust and Funttel 94,272 92,828 94,272 92,828 ISS, CIDE and other taxes 74,936 67,420 85,136 77,193 Total 1,698,939 1,719,330 1,869,242 1,819,862 Current 1,679,310 1,698,334 1,822,688 1,770,731 Non-current 19,629 20,996 46,554 49,131 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 16) DIVIDENDS AND INTEREST ON EQUITY (IOE) a) Dividends and interest on equity receivable On June 30, 2017, the Company had the amount of R$384,588 receivable from TData, referring to additional dividends for the year 2016, approved at a TData's Ordinary General Meeting held on April 17, 2017. b) Dividends and interest on equity payable b.1) Breakdown: Company/Consolidated 06/30/17 12/31/16 Telefónica Latinoamérica Holding S.L. 1,056,624 454,583 Telefónica S.A. 1,272,342 547,390 SP Telecomunicações Participações Ltda 802,121 345,090 Telefónica Chile S.A. 2,236 962 Non-controlling interest 1,436,372 847,006 Total 4,569,695 2,195,031 b.2) Changes: Company/ Consolidated Balance at 12/31/16 2,195,031 Supplementary dividends for 2016 1,913,987 Interim interest on equity (net of IRRF) 531,250 Unclaimed dividends and interest on equity Payment of dividends and interest on equity IRRF on shareholders exempt/immune from interest on equity 2,938 Balance at 06/30/17 4,569,695 On May 9, 2017, the Company informed the shareholders that it will pay interest on equity and dividends related to the fiscal year of 2016, as follows: Dates Gross Amount Net Value Amount per Share (1) Nature Approval Credit Beginning of Payment Common Preferred Total Common Preferred Total Common Preferred IOE 02-19-16 02-29-16 08-22-17 63,239 136,761 200,000 53,753 116,247 170,000 0.094411 0.103853 IOE 03-18-16 03-31-16 08-22-17 106,559 230,441 337,000 90,575 195,875 286,450 0.159083 0.174992 IOE 04-18-16 04-29-16 08-22-17 69,563 150,437 220,000 59,129 127,871 187,000 0.103853 0.114238 IOE 06-17-16 06-30-16 08-22-17 50,908 110,092 161,000 43,272 93,578 136,850 0.076001 0.083601 IOE 09-19-16 09-30-16 08-22-17 205,528 444,472 650,000 174,699 377,801 552,500 0.306837 0.337521 IOE 12-19-16 12-30-16 12-13-17 191,029 413,116 604,145 162,375 351,149 513,523 0.285191 0.313710 Dividends 04-26-17 04-26-17 12-13-17 605,198 1,308,789 1,913,987 514,418 1,112,471 1,626,889 1.062955 1.169250 Total 1,292,024 2,794,108 4,086,132 1,098,220 2,374,992 3,473,212 The amounts of IOE are calculated and stated net of Withholding Income Tax (IRRF). The immune shareholders received the full IOE amount, without withholding income tax at source. The gross and net values for the preferred shares are 10% higher than those attributed to each common share, as per article 7 of the Company's Articles of Incorporation. For the cash flow statement, interest on equity and dividends paid to shareholders are recognized in "Financing Activities". Interest on equity and dividends not claimed by shareholders expire within three years from the initial payment date. Should dividends and interest on equity expire, these amounts are recorded in retained earnings for later distribution. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 17) PROVISIONS AND CONTINGENCIES The Company and its subsidiaries are parties to administrative and judicial proceedings and labor, tax and civil claims filed in different courts. The management of the Company and its subsidiaries, based on the opinion of its legal counsel, recognized provisions for proceedings for which an unfavorable outcome is considered probable. Breakdown of changes in provisions for cases in which an unfavorable outcome is probable, in addition to contingent liabilities and provisions for decommissioning are as follows: Company Provisions for contingencies Labor Tax Civil Regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/15 1,140,492 2,684,924 965,730 595,028 286,983 298,751 5,971,908 Inflows (income) 242,533 77,775 324,621 60,190 7,357 - 712,476 Inflows (except income) - 100,314 4,754 - - 27,576 132,644 Write-offs due to payment (135,348) (192,283) (352) - - (518,679) Write-offs due to reversal (income) (41,175) (141,557) (5,355) (3,637) (1,348) (228,331) Monetary restatement 66,655 163,073 91,227 33,910 23,067 10,501 388,433 Merger (note 1d) 35,236 14,597 46,284 51,701 555,486 89,541 792,845 Balances at 06/30/16 1,258,961 2,864,160 1,098,776 735,122 869,256 425,021 7,251,296 Inflows (income) 345,571 48,663 350,112 63,342 (7,357) - 800,331 Inflows (except income) - - 3,072 - - 135,052 138,124 Write-offs due to payment (11,280) (334,570) (2,209) (11,240) - (563,076) Write-offs due to reversal (income) (10,666) (199,733) (5,196) (4,412) (19,203) (352,024) Monetary restatement 86,629 218,929 120,573 37,875 35,498 961 500,465 Balances at 12/31/16 1,374,570 3,109,806 1,038,230 828,934 881,745 541,831 7,775,116 Inflows (income) 519,784 112,441 345,268 38,825 - - 1,016,318 Inflows (except income) - 100,252 (450) - - 10,432 110,234 Write-offs due to payment (286) (253,946) (2,142) - - (623,366) Write-offs due to reversal (income) (10,214) (132,523) (3,906) (70,901) - (567,813) Monetary restatement 69,137 236,616 67,436 37,573 32,706 7,200 450,668 Balances at 06/30/17 1,246,230 3,548,615 1,064,015 899,284 843,550 559,463 8,161,157 At 12/31/16 Current 202,113 - 205,831 775,679 - - 1,183,623 Non-current 1,172,457 3,109,806 832,399 53,255 881,745 541,831 6,591,493 At 06/30/17 Current 240,438 - 221,037 826,860 - - 1,288,335 Non-current 1,005,792 3,548,615 842,978 72,424 843,550 559,463 6,872,822 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Provisions for contingencies Labor Tax Civil Regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/15 1,166,151 2,736,191 1,010,356 642,695 843,882 405,421 6,804,696 Inflows (income) 261,157 77,775 340,238 63,172 12,685 - 755,027 Inflows (except income) - 100,314 4,754 - - 30,758 135,826 Write-offs due to payment (147,743) (203,766) (360) - - (544,549) Write-offs due to reversal (income) (42,950) (143,283) (5,355) (10,006) (19,370) (261,105) Monetary restatement 67,022 160,182 91,360 34,970 22,695 12,968 389,197 Balances at 06/30/16 1,261,509 2,883,769 1,099,659 735,122 869,256 429,777 7,279,092 Inflows (income) 350,619 48,671 350,232 63,342 (12,685) - 800,179 Inflows (except income) 958 - 3,143 - - 131,870 135,971 Write-offs due to payment (11,296) (334,543) (2,220) (11,240) - (563,513) Write-offs due to reversal (income) (10,666) (199,733) (5,197) 918 (13,554) (341,849) Monetary restatement 87,702 219,203 120,599 37,887 35,496 (1,506) 499,381 Balances at 12/31/16 1,382,957 3,129,681 1,039,357 828,934 881,745 546,587 7,809,261 Inflows (income) 521,324 122,586 346,887 38,825 - - 1,029,622 Inflows (except income) 492 100,252 (450) - - 10,432 110,726 Write-offs due to payment (286) (254,247) (2,142) - - (625,204) Write-offs due to reversal (income) (10,214) (133,419) (3,906) (70,901) - (569,128) Monetary restatement 69,775 247,249 67,739 37,573 32,706 7,200 462,242 Balances at 06/30/17 1,255,331 3,589,268 1,065,867 899,284 843,550 564,219 8,217,519 At 12/31/16 Current 202,113 - 205,831 775,679 - - 1,183,623 Non-current 1,180,844 3,129,681 833,526 53,255 881,745 546,587 6,625,638 At 06/30/17 Current 240,438 - 221,037 826,860 - - 1,288,335 Non-current 1,014,893 3,589,268 844,830 72,424 843,550 564,219 6,929,184 (1) This refers to contingent liabilities arising from Purchase Price Allocation (PPA) generated on acquisition of the controlling interest of Vivo Participações in 2011 and GVTPart. in 2015 (Note 1c). (2) These refer to costs to be incurred to return the sites (locations for installation of base radio, equipment and real estate) to their respective owners in the same conditions as at the time of execution of the initial lease agreement. a) Provisions and labor contingencies Amounts involved Company Consolidated Nature / Level of Risk 06/30/17 12/31/16 06/30/17 12/31/16 Provisions - probable losses 1,246,230 1,374,570 1,255,331 1,382,957 Possible losses 253,861 275,483 265,190 293,146 Labor provisions and contingencies involve labor claims filed by former employees and outsourced employees (the latter alleging subsidiary or joint liability) claiming for, among other issues, overtime, salary equalization, post-retirement benefits, allowance for health hazard and risk premium, and matters relating to outsourcing. The Company is also a defendant in labor claims filed by retired former employees who are covered by the Retired Employees Medical Assistance Plan ("PAMA"), who, among other issues, are demanding the cancellation of amendments to this plan. Most of these claims await a decision by the Regional Labor Court of São Paulo and the Superior Labor Court. Based on the opinion of its legal counsel and recent decisions of the courts, management considers the risk of loss in these cases as possible. No amount has been specified for these claims, since is not possible to estimate the cost to the Company in the event of loss. In addition, the Company is party to Public Civil Actions filed by the Labor Public Prosecutor's Office, mainly in relation to the determination that the Company must cease the engagement of intermediaries to carry out its core activities. No amounts were allocated to the possible degree of risk in these Public Civil Actions in the above table, since at this stage of the proceedings it is not possible to estimate the cost to the Company in the event of loss. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) b) Provisions and tax contingencies Amounts involved Company Consolidated Nature / Level of Risk 06/30/17 12/31/16 06/30/17 12/31/16 Provisions - probable losses 3,548,615 3,109,806 3,589,268 3,129,681 Federal 490,904 343,353 490,904 343,353 State 311,690 226,571 330,961 226,571 Municipal 31,742 30,519 31,742 30,519 FUST, FISTEL and EBC 2,714,279 2,509,363 2,735,661 2,529,238 Possible losses 29,948,662 29,539,669 30,464,281 30,050,578 Federal 6,181,947 5,917,148 6,198,113 5,931,022 State 15,772,382 14,999,333 16,161,885 15,389,802 Municipal 537,231 852,926 537,813 853,244 FUST, FUNTTEL, FISTEL and EBC 7,457,102 7,770,262 7,566,470 7,876,510 b.1) Probable tax contingencies Federal Taxes The Company and/or its subsidiaries are parties to administrative and legal proceedings relating to: (i) claims resulting from the non-ratification of compensation and refund requests formulated; (ii) CIDE levied on the remittance of amounts abroad related to technical and administrative assistance and similar services, as well as royalties; (iii) IRRF on interest on equity; (iv) Social Investment Fund (Finsocial) offset amounts; and (v) additional charges to the PIS and COFINS tax base, as well as additional charges to COFINS required by Law No. 9,718/98. At June 30, 2017, consolidated provisions totaled R$490,904 (R$343,353 at December 31, 2016). State taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings relating to: (i) disallowance of ICMS credits; (ii) telecommunications services not subject to ICMS; (iii) tax credit for challenges / disputes over telecommunication services not provided or wrongly charged (Agreement 39/01); (iv) rate difference of ICMS ; (v) ICMS on rent of infrastructure necessary for internet (data) services; and (vi) ICMS on services of the same nature. At June 30, 2017, consolidated provisions totaled R$330,961 (R$226,571 at December 31, 2016). Municipal taxes The Company and/or its subsidiaries are parties to various municipal tax proceedings, at the judicial level, relating to: (i) Property tax (IPTU); (ii) Services tax (ISS) on equipment leasing services, non-core activities and supplementary activities; and (iii) withholding of ISS on contractors' services. At June 30, 2017, consolidated provisions totaled R$31,742 (R$30,519 at December 31, 2016). FUST, FISTEL and EBC The Company and/or subsidiaries have administrative and judicial discussions related to: (i) the non-inclusion of interconnection expenses and industrial exploitation of a dedicated line in the calculation basis of FUST; (Ii) exclusion of the calculation basis of the Installation Inspection Fee ("TFI") and Inspection and Operation Fee ("TFF") of the mobile stations that are not owned by it; and (iii) Contribution to the Promotion of Public Broadcasting of EBC. At June 30, 2017, consolidated provisions totaled R$2,735,661 (R$2,529,238 at December 31, 2016). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) b.2) Possible tax contingencies Management and its legal counsel understand that losses are possible in the following federal, state, municipal and ANATEL proceedings: Federal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the federal level, which are awaiting decisions in different court levels. The most important of these proceedings are: (i) statements of dissatisfaction resulting from failure to approve requests for compensation submitted by the Company; (ii) INSS (social security contribution) (a) on compensation payment for salary losses arising from the " Plano Verão " and the " Plano Bresser "; (b) SAT, social security amounts owed to third parties (INCRA and SEBRAE) and (c) supply of meals to employees, withholding of 11% (assignment of workforce); (iii) IRRF/CIDE on the funds remitted abroad related to technical services and to administrative support and similar services, etc., and royalties ; (iv) IRPJ and CSLL - disallowance of costs and sundry expenses not evidenced; (v) deduction of COFINS on swap operation losses; (vi) PIS and COFINS accrual basis versus cash basis; (vii) IRPJ FINOR, FINAN and FUNRES; (viii) IRPJ and CSLL, disallowance of expenses on goodwill of the corporate restructuring of Vivo S.A., and for the takeovers of Navytree, TDBH, VivoPart. and GVTPart.; (ix) ex-tariff, cancellation of the benefits under CAMEX Resolution No. 6, increase in the import duty from 4% to 28%; (x) IPI levied on shipment of fixed access units from the Company's establishment; (xi) PIS and COFINS levied on value-added services and monthly subscription services; (xii) INSS on Stock Options - requirement of social security contributions on amounts paid to employees under the stock option plan; and (xiii) IOF - required on loan transactions, intercompany loans and credit transactions. At June 30, 2017, consolidated amounts involved totaled R$6,198,113 (R$5,931,022 at December 31, 2016). State taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the state level, which are awaiting decisions in different court levels. Among these lawsuits, the following are highlighted: (i) provision of facility, utility and convenience services and rental of the "Speedy" service modem; (ii) international calls (DDI); (iii) reversal of ICMS credit related to the acquisition of items of property, plant and equipment and payment of ICMS in interstate transfers of property, plant and equipment between branches; (iv) reversal of previously unused ICMS credits; (v) service provided outside São Paulo state with ICMS paid to São Paulo State; (vi) co-billing; (vii) tax substitution with a fictitious tax base (tax guideline); (viii) use of credits related to acquisition of electric power; (ix) secondary activities, value added and supplementary services; (x) tax credits related to opposition/challenges regarding telecommunications services not provided or mistakenly charged (Agreement 39/01); (xi) shipment of goods with prices lower than acquisition prices (unconditional discounts); (xii) deferred collection of ICMS - interconnection (DETRAF - Traffic and Service Provision Document); (xiii) credits derived from tax benefits granted by other states; (xiv) disallowance of tax incentives related to cultural projects; (xv) transfers of assets among business units owned by the Company; (xvi) communications service tax credits used in provision of services of the same nature; (xvii) card donation for prepaid service activation; (xviii) reversal of credit from return and free lease in connection with assignment of networks (used by the Company itself and exemption of public bodies); (xix) DETRAF fine; (xx) ICMS on own consumption; (xxi) ICMS on exemption of public bodies; (xxii) ICMS on amounts given by way of discounts; (xxiii) new tax register bookkeeping without prior authorization by tax authorities; (xxiv) ICMS on monthly subscription; and(xxv) tax on unmeasured services. At June 30, 2017, consolidated amounts involved totaled R$16,161,885 ( R$15,389,802 at December 31, 2016). Municipal taxes (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the municipal level, which are awaiting decisions in different court levels. The most important of these proceedings are: (i) ISS on non-core activity, value-added and supplementary services; (ii) ISS withholding at source; (iii) IPTU; (iv) land use tax; (v) various municipal charges; (vi) charge for use of mobile network and lease of infrastructure; (vii) advertising services; (viii) services provided by third parties; (ix) advisory services in corporate management provided by Telefónica International; (x) ISS on call identification and mobile phone licensing services; and (xi) ISS on full-time services, provisions, returns and cancelled tax receipts. At June 30, 2017, consolidated amounts involved totaled R$537,813 (R$853,244 at December 31, 2016). FUST, FUNTTEL, FISTEL and EBC Universal Telecommunications Services Fund ("FUST") Writs of mandamus were filed seeking the right to not include expenses with interconnection and Industrial Use of Dedicated Line (EILD) in FUST tax base, according to Abridgment No. 7 of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9,998/00, which are awaiting a decision from Higher Courts. Various delinquency notices were issued by ANATEL in the administrative level to collect charges on interconnections, EILD and other revenues not earned from the provision of telecommunication services. At June 30, 2017, consolidated amounts involved totaled R$4,124,804 (R$4,089,065 at December 31, 2016). Fund for Technological Development of Telecommunications ("FUNTTEL") Proceedings filed for recognition of the right not to include interconnection revenues and any others arising from the use of resources that are part of the networks in FUNTTEL calculation basis, as determined by Law 10,052/00 and Decree No. 3,737/01, thus avoiding the improper application of Article 4, paragraph 5, of Resolution 95/13. Several notifications of debits drawn up by the Ministry of Communications in administrative actions for constitution of the tax credit related to the interconnection, network resources and other revenues that do not originate from the provision of telecommunication services. At June 30, 2017, consolidated amounts involved totaled R$467,154 (R$1,190,637 at December 31, 2016). Telecommunications Inspection Fund ("FISTEL") Judicial actions for the collection of TFI on: (a) extensions of the term of validity of the licenses for use of telephone exchanges associated with the operation of the fixed switched telephone service; and (b) extensions of the period of validity of the right to use radiofrequency associated with the operation of the telephone service personal mobile service. At June 30, 2017, consolidated amounts involved totaled R$2,492,114 (R$2,352,000 at December 31, 2016). Contribution to Empresa Brasil de Comunicação (EBC) The Union of Telephony and Cellular and Personal Mobile Service Companies ("Sinditelebrasil") judicially discusses, on behalf of the associates, the Contribution to the Promotion of Public Broadcasting to EBC, created by Law 11,652/08. At June 30, 2017, consolidated amounts involved totaled R$482,398 (R$244,808 at December 31, 2016). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) c) Provisions and civil contingencies Amounts involved Company Consolidated Nature / Level of Risk 06/30/17 12/31/16 06/30/17 12/31/16 Provisions - probable losses 1,064,015 1,038,230 1,065,867 1,039,357 Possible losses 2,764,577 2,573,459 2,765,234 2,574,836 Provisions for probable civil losses · The Company and/or its subsidiaries are parties to proceedings involving rights to the supplementary amounts from shares calculated on network expansion plans since 1996 (supplement of share proceedings). These proceedings are at different stages: lower courts, court of justice and high court of justice. At June 30, 2017, consolidated provisions totaled R$302,382 (R$256,276 at December 31, 2016). · The Company and/or its subsidiaries are parties to various civil proceedings related to consumers at the administrative and judicial level, relating to the non-provision of services and/or products sold. At June 30, 2017, consolidated provisions totaled R$367,174 (R$386,699 at December 31, 2016). · The Company and/or its subsidiaries are parties to various civil proceedings of a non-consumer nature at administrative and judicial levels, all arising in the ordinary course of business. At June 30, 2017, consolidated provisions totaled R$396,311 (R$396,382 at December 31, 2016). Civil contingencies assessed as possible losses Management and its legal counsel understand that losses are possible in the following civil proceedings: · Collective Action filed by SISTEL Participants' Association (ASTEL) in the state of São Paulo, in which SISTEL associates in the state of São Paulo challenge the changes made in the health insurance plan for retired employees ("PAMA") and claim for the reestablishment of the prior "status quo". This proceeding is still in the appeal phase, and awaits a decision on the Interlocutory Appeal filed by the Company against the decision on possible admission of the appeal to higher and supreme courts filed in connection with the Court of Appeals' decision, which changed the decision rendering the matter groundless. The amount cannot be estimated, and the claims cannot be settled due to their unenforceability because it entails the return to the prior plan conditions. · Civil Class Actions filed by ASTEL, in the state of São Paulo, and by the Brazilian National Federation of Associations of Retirees, Pensioners and Pension Fund Members of the Telecommunications Industry (FENAPAS), both against SISTEL, the Company and other carriers, in order to annul the spin-off of the PBS private pension plan, alleging, in short, the "windup of the supplementary private pension plan of the SISTEL Foundation", which led to various specific mirror PBS plans, and corresponding allocation of funds from technical surplus and tax contingencies existing at the time of the spin-off. The amount cannot be estimated, and the claims cannot be settled due to their unenforceability because this involves the return of the spun-off assets of SISTEL relating to telecommunication carriers of the former Telebrás System. · The Company is party to other civil claims, at several levels, related to service rendering rights. Such claims have been filed by individual consumers, civil associations representing consumer rights or by the Bureau of Consumer Protection (PROCON), as well as by the Federal and State Public Prosecutor's Office. The Company is also party to other claims of several types related to the ordinary course of business. At June 30, 2017, the consolidated amount totaled R$2,750,859 (R$2,559,252 at December 31, 2016). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) · TGLog (company controlled by TData) is a party to the civil enforcement action process in the 3rd Civil Court of Barueri - SP for the allegation of contractual noncompliance with the transportation of goods . At June 30, 2017, the amount was R$168 (R$1,377 at December 31, 2016). · The Company has received notices regarding noncompliance with the Customer Service (SAC) Decree. The Company is currently party to various lawsuits (administrative and legal proceedings). At June 30, 2017 and at December 31, 2016 , the amount was R$14,207. · Intelectual Property: Lune Projetos Especiais Telecomunicação Comércio e Ind. Ltda. (Lune), a Brazilian company, filed an action on November 20, 2001 against 23 wireless carriers claiming to own the patent for caller ID and the trademark "Bina". The purpose of that lawsuit was to interrupt provision of such service by carriers and to seek indemnification equivalent to the amount paid by consumers for using the service. An unfavorable decision was handed down determining that the Company should refrain from selling mobile phones with Caller ID service ("Bina"), subject to a daily fine of R$10,000 (Ten thousand reais) in case of noncompliance. Furthermore, according to that decision, the Company must pay indemnification for royalties, to be calculated in settlement. Motions for Clarification were proposed by all parties and Lune's motions for clarification were accepted since an injunctive relief in this stage of the proceedings was deemed applicable. A bill of review appeal was filed in view of the current decision which granted a stay of execution suspending that unfavorable decision until final judgment of the review. A bill of review was filed in view of the sentence handed down on June 30, 2016, by the 4th Chamber of the Court of Justice of the Federal District, in order to annul the lower court sentence and remit the proceedings back to the lower court for a new examination. At the present time, we await the judgment of the regimental grievance filed against a decision prior to the judgment, which rejected the application of the former lawyers of Lune as assistants of the author. There is no way to determine the extent of potential liabilities with respect to this claim. · The Company and other wireless carriers figure as defendants in several lawsuits filed by the Public Prosecutor's Office and consumer associations to challenge imposition of a period to use prepaid minutes. The plaintiffs allege that the prepaid minutes should not expire after a specific period. Conflicting decisions were handed down by courts on the matter, even though the Company understands that its criteria for the period determination comply with ANATEL standards. d) Provisions and regulatory contingencies Amounts involved Company Consolidated Nature / Level of Risk 06/30/17 12/31/16 06/30/17 12/31/16 Provisions - probable losses 899,284 828,934 899,284 828,934 Possible losses 5,035,111 5,018,205 5,035,111 5,018,205 Provisions for regulatory contingencies assessed as probable losses The Company is party to administrative proceedings against ANATEL, filed based on an alleged failure to meet sector regulations, and to judicial proceedings to contest sanctions applied by ANATEL at the administrative level. At June 30, 2017, consolidated provisions totaled R$899,284 (R$828,934 at December 31, 2016). Regulatory contingencies assessed as possible losses According to the Company's management and legal counsel, the likelihood of loss of the following regulatory civil proceedings is possible: · The Company is party to administrative proceedings filed by ANATEL alleging noncompliance with the obligations set forth in industry regulations, as well as legal claims which discuss the sanctions applied by ANATEL at the administrative level. At June 30, 2017, the consolidated amount was R$5,035,111 ( R$ at December 31, 2016). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) · Administrative and judicial proceedings discussing payment of a 2% charge on interconnection services revenue arising from the extension of right of use of SMP related radio frequencies. Under clause 1.7 of the authorization term that grants right of use of SMP related radio frequencies, the extension of right of use of such frequencies entails payment every two years, during the extension period (15 years) of a 2% charge calculated on net revenues from the service provider's Basic and Alternative Plans of the service company, determined in the year before that of payment. However, ANATEL determined that in addition to revenues from Service Plans, the charge corresponding to 2% should also be levied on interconnection revenues and other operating revenues, which is not stipulated in clause 1.7 of referred Authorization Term. Considering, based on the provisions of the Authorization Terms, that revenue from interconnection services should not be included in the calculation of the 2% charge for radiofrequency use right extension, the Company filed administrative and legal proceedings challenging these charges, based on ANATEL's position. Term of Conduct Adjustment ("TAC") The Board of Directors of ANATEL approved, on October 27, 2016, the Company's TAC. On June 30, 2017, this instrument is still being analyzed by the Brazilian Court of Audit ("TCU"), which will review the bases for ANATEL's decision. e) Guarantees The Company and its subsidiaries granted guarantees for tax, civil and labor proceedings, as follows: Consolidated 06/30/17 12/31/16 Property and equipment Judicial deposits and garnishments Letters of guarantee Property and equipment Judicial deposits and garnishments Letters of guarantee Civil, labor and tax 172,658 6,578,208 1,919,168 203,600 6,351,566 1,948,088 Total 172,658 6,578,208 1,919,168 203,600 6,351,566 1,948,088 At June 30, 2017, in addition to the guarantees presented above, the Company and its subsidiaries had amounts under short-term investment frozen by courts (except for loan-related investments) in the consolidated amount of R$70,648 (R$67,393 at December 31, 2016). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 18) DEFERRED REVENUE Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Services (1) 335,907 389,706 335,907 389,706 Disposal of PP&E (2) 284,707 227,397 284,707 227,397 Activation revenue (3) 21,629 44,117 22,189 44,914 Customer loyalty program (4) 62,416 56,210 62,416 56,210 Government grants (5) 122,886 133,300 122,886 133,300 Donations of equipment (6) 7,970 8,044 7,970 8,044 Other revenues (7) 78,754 81,500 78,754 82,068 Total 914,269 940,274 914,829 941,639 Current 467,676 428,488 468,236 429,853 Non-current 446,593 511,786 446,593 511,786 This refers mainly to the balances of revenues from recharging prepaid services, which are recognized in income as services are provided to customers. It includes the amount of the agreement the Company entered into for industrial use of its mobile network by a different SMP operator in Regions I, II and III of the general authorizations plan, which is intended solely for the rendering of SMP services by the operator for its customers. Includes the net balances of the residual values from sale of non-strategic towers and rooftops, which are transferred to income as the conditions for recognition are fulfilled. This refers to the deferred activation revenue (fixed) recognized in income over the estimated period in which a customer remains in the base. This refers to points earned under the Company's loyalty program, which enables customers to accumulate points by paying bills relating to use of services offered. The balance represents the Company's estimate of customers exchanging points for goods and / or services in the future. This refers to: i) government subsidy arising from funds obtained from BNDES credit lines to be used in the acquisition of domestic equipment, which have been amortized over the useful life cycle of the equipment; and ii) subsidies arising from projects related to state taxes, which are being amortized over the contractual period. This refers to the balances of network equipment donated by suppliers, which are amortized over their useful life cycles (7) Includes amounts of the reimbursement for costs for leaving radio frequency sub-bands 2,500MHz to 2,690MHz due to cancellation of the Multichannel Multipoint Distribution Service (MMDS). 19) LOANS, FINANCING AND DEBENTURES a) Breakdown On June 30, 2017, the contractual terms of the loans and financing are the same as in Note 21) Loans, Financing and Debentures , as disclosed in the financial statements for the year ended December 31, 2016, except for funding obtained in the six-month period ended June 30, 2017, described in item a.1). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Company / Consolidated Information as of June 30, 2017 06/30/17 12/31/16 Currency Annual interest rate Maturity Garantees Current Non-current Total Current Non-current Total Local currency 1,298,317 2,593,439 3,891,756 1,480,382 2,901,521 4,381,903 Financial Institutions (a.1) 752,894 1,828,519 2,581,413 711,848 2,158,303 2,870,151 BNDES FINEM - Contract 11.2.0814.1 URTJLP TJLP+ 0 to 4.08% 7-15-2019 (1) 367,849 394,634 762,483 363,734 567,110 930,844 BNDES FINEM - Contract 08.2.1073.1 URTJLP TJLP+ 2.05% to 2.95% 6-15-2017 (3) - - - 29,319 - 29,319 BNDES FINEM - Contract 11.2.0963.1 URTJLP TJLP+ 0 to 3.38% 8-15-2020 (3) 183,196 392,734 575,930 182,737 480,510 663,247 BNDES FINEM - Contract 11.2.0963.1 R$ 5.00% 11-15-2019 (3) 14,661 20,674 35,335 14,686 27,971 42,657 BNDES FINEM - Contract 14.2.1192.1 URTJLP TJLP+ 0 to 3.12% 1-15-2023 (3) 50,622 460,553 511,175 7,596 499,442 507,038 BNDES FINEM - Contract 14.2.1192.1 R$ 4.00% to 6.00% 1-15-2023 (3) 27,341 139,079 166,420 12,320 163,222 175,542 BNDES FINEM - Contract 14.2.1192.1 R$ Selic Acum. D-2 + 2.32% 1-15-2023 (3) 31,670 329,952 361,622 1,408 340,600 342,008 BNDES PSI R$ 2.5% to 5.5% 1-15-2023 (2) 62,476 28,712 91,188 92,508 44,698 137,206 BNB R$ 7.06% to 10.00% 8-18-2022 (4) 15,079 62,181 77,260 7,540 34,750 42,290 Suppliers (a.2) R$ 105.7% a 113.7% of CDI 4-30-2018 504,872 - 504,872 722,591 - 722,591 Finance lease (a.3) R$ IPCA and IGP-M 8-31-2033 40,551 332,012 372,563 45,943 328,485 374,428 Contingent Consideration (a.4) R$ Selic - 432,908 432,908 - 414,733 414,733 Foreign Currency 754,749 154,980 909,729 1,062,593 225,271 1,287,864 Financial Institutions (a.1) 754,749 154,980 909,729 1,062,593 225,271 1,287,864 BNDES FINEM - Contract 11.2.0814.1 UMBND ECM + 2.38% 7-15-2019 (1) 141,301 154,980 296,281 136,850 225,271 362,121 Resolution 4131 - Scotiabank and Bank of America US$ 2.05% and Libor + 2.00% 12-18-2017 613,448 - 613,448 925,743 - 925,743 Total 2,053,066 2,748,419 4,801,485 2,542,975 3,126,792 5,669,767 Garantees Guarantee in receivables relating to 15% of the outstanding debt balance or four times the largest installment, whichever is higher. Pledge of financed assets. Assignment of receivables corresponding to 20% of outstanding debt balance or 1 time the last installment of sub-credit facility "A" (UMIPCA) plus 5 times the last installment of each of the other sub-credit facilities, whichever is greater. Bank guarantee provided by Banco Safra in an amount equivalent to 100% of the outstanding financing debt balance. Setting up a liquidity fund represented by financial investments in the amount equivalent to three installments of repayment referenced to the average post-grace period performance. Balances were R$ 11,376 and R$ 10,773 at June 30, 2017 and December 31, 2016, respectively. a.1) Financial Insituitions Banco do Nordeste ("BNB") On May 12, 2017, draw-downs were made related to the agreement signed on August 18, 2014 in the total amount of R$39,878. The rates of this contract are 7.06% p.a. to 10.0% p.a., total term of 8 years, with interest payments and principal repayments in 72 monthly and successive installments. These resources were destined to investment and expansion projects for the Brazil's Northeast region . a.2) Financing - Suppliers Under bilateral agreements with suppliers, the Company obtained extension of the terms for payment of trade accounts payable at a cost based on fixed CDI rate for the corresponding periods, with the net cost equivalent to between 105.7% and 113.7% of CDI (108.4% of CDI as of December 31, 2016). a.3) Finance leasing The Company is lessee in contracts classified as financial leasing, related to: (i) lease of towers and rooftops arising from sale and finance leaseback transactions; (ii) lease of Built to Suit ("BTS") sites to install antennas and other equipment and transmission facilities; (iii) lease of information technology equipment and; (iv) lease of infrastructure and transmission facilities. The net carrying amount of the assets has remained unchanged until sale thereof, and a liability is recognized corresponding to the present value of mandatory minimum installments of the agreement. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The amounts recorded in property, plant and equipment are depreciated over the estimated useful lives of the assets or the lease term, whichever is shorter. The balance of amounts payable relating to those transactions comprises the following: Company / Consolidated 06/30/17 12/31/16 Nominal value payable 803,587 831,479 Unrealized financial expenses (431,024) (457,051) Present value payable 372,563 374,428 Current 40,551 45,943 Non-current 332,012 328,485 Aging of finance lease payables at June 30, 2017 is as follows: Company / Consolidated Nominal value payable Present value payable Up to 1 year 47,224 40,551 From 1 to 5 years 199,371 141,820 Over five years 556,992 190,192 Total 803,587 372,563 There are no unsecured residual values resulting in benefits to the lessor nor in contingent payments recognized as revenue at June 30, 2017 and December 31, 2016. a.4) Contingent Consideration As part of the Purchase and Sale Agreement and Other Covenants executed by and between the Company and Vivendi to acquire all shares in GVTPart (Note 1c), a contingent consideration relating to the judicial deposit made by GVT for the monthly installments of deferred income tax and social contribution on goodwill amortization was agreed, arising from the corporate restructuring process completed by GVT in 2013. If these funds are realized (being reimbursed, refunded, or via netting), they will be returned to Vivendi, as long as they are obtained in a final unappeasable decision. Reimbursement will be made within 15 years and this amount is subject to monthly restatement at the SELIC rate. b) Debentures On June 30, 2017, the contractual terms of the debentures are the same as in Note 21) Loans, Financing and Debentures , as disclosed in the financial statements for the year ended December 31, 2016, except for the new issue described below. 5th Issue At a meeting held on January 26, 2017, the Company's Board of Directors approved the 5th issue of simple debentures, non-convertible into shares of the Company, in a single series, unsecured, in the total amount of R$2,000,000, which were subject to public placement with restricted efforts, under a firm guarantee regime, in the terms of ICVM 476/09. On February 8, 2017, the Company issued 200,000 debentures, with a par value equivalent to R$10,000 (Ten thousand reais). The debentures have a maturity of five years and the nominal unit value of each of the debentures will not be monetarily restated. Remuneration interest corresponds to 108.25% of the accumulated variation of the average daily rates of one-day Interbank Deposits ("DI"). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The net proceeds obtained by the Company with this issuance will be fully used for reprofiling the Company's financial liabilities, taking into consideration the Company's ongoing operations. The following discloses some information on the debentures in effect on June 30, 2017 and December 31, 2016. Company / Consolidated Information as of June 30, 2017 06/30/17 12/31/16 Issue date Amounts Issue Maturity Issued Outstanding Issue value Remuneration p.a. Current Non-current Total Current Non-current Total 4th issue – Series 3 10-15-2009 10-15-2019 810,000 23,557 810,000 IPCA+4,00% 1,052 38,497 39,549 307 36,990 37,297 1st issue – Minas Comunica 12-17-2007 7-5-2021 5,550 5,550 55,500 IPCA+0,50% - 99,139 99,139 - 97,308 97,308 3rd issue 9-10-2012 9-10-2017 200,000 200,000 2,000,000 100% do CDI + 0,75% 2,069,525 - 2,069,525 2,086,763 - 2,086,763 4th issue 4-25-2013 4-25-2018 130,000 130,000 1,300,000 100% do CDI + 0,68% 1,325,842 - 1,325,842 33,434 1,299,505 1,332,939 5th issue 2-8-2017 2-8-2022 200,000 200,000 2,000,000 108,25% do CDI 90,689 1,995,787 2,086,476 - - - Total 3,487,108 2,133,423 5,620,531 2,120,504 1,433,803 3,554,307 Transaction costs in connection with the 3rd, 4th and 5th issues , totaling R$5,320 at June 30, 2017 (R$495 at December 31, 2016), were allocated as a reduction of liabilities as costs to be incurred and are recognized as financial expenses, according to the contractual terms of each issue. c) Repayment schedule At June 30, 2017, breakdown of non-current loans, financing, finance leasing, debentures and contingent consideration by year of maturity is as follows: Company / Consolidated Year Loans and financing Debentures Finance lease Contingent consideration Total 2018 471,005 57,514 42,327 - 570,846 2019 730,413 52,372 39,307 - 822,092 2020 346,698 13,875 30,853 - 391,426 2021 219,938 1,009,446 29,332 - 1,258,716 2022 onwards 215,445 1,000,216 190,193 432,908 1,838,762 Total 1,983,499 2,133,423 332,012 432,908 4,881,842 d) Covenants There are loans and financing with BNDES (Note 19.a) and debentures (Note 19.b) with specific covenants involving a penalty in the event of breach of contract. A breach of contract provided for in the agreements with the institutions listed above is characterized as noncompliance with covenants (analyzed on a quarterly, half-yearly or yearly basis), being a breach of a contractual clause, resulting in the early maturity of the contract. At June 30, 2017 and December 31, 2016 all economic and financial ratios established in existing contracts have been achieved. e) Changes Changes in loans and financing, debentures, finance lease agreements and contingent consideration are as follows: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Company Loans and financing - Financial Institutions Debentures Finance lease Financing - Suppliers Contingent consideration Total Balance at 12/31/15 3,190,529 3,544,714 271,530 1,113,244 377,721 8,497,738 Inflows - - 2,675 172,933 - 175,608 Financial charges (Note 25) 196,549 239,993 37,892 16,744 16,227 507,405 Issue costs - 247 - - - 247 Foreign exchange variation (Note 25) (289,009) - (289,009) Write-offs (payments) (519,024) (232,402) (14,689) (1,053,283) - (1,819,398) Merger (note 1d) 1,532,666 - 22,075 - - 1,554,741 Balance at 06/30/16 4,111,711 3,552,552 319,483 249,638 393,948 8,627,332 Inflows 466,629 - 59,191 493,152 - 1,018,972 Government grants (Note 18) (12,040) - (12,040) Financial charges 188,691 246,185 24,350 33,189 20,785 513,200 Issue costs - 248 - - - 248 Foreign exchange variation 16,214 - 16,214 Write-offs (payments) (613,190) (244,678) (28,596) (53,388) - (939,852) Balance at 12/31/16 4,158,015 3,554,307 374,428 722,591 414,733 9,224,074 Inflows 39,878 2,000,000 5,190 227,465 - 2,272,533 Financial charges (Note 25) 170,108 292,555 18,617 35,246 18,175 534,701 Issue costs - (4,825) - - - (4,825) Foreign exchange variation (Note 25) 17,054 - 17,054 Write-offs (payments) (893,913) (221,506) (25,672) (480,430) - (1,621,521) Balance at 06/30/17 3,491,142 5,620,531 372,563 504,872 432,908 10,422,016 Consolidated Loans and financing - Financial Institutions Debentures Finance lease Financing - Suppliers Contingent consideration Total Balance at 12.31.15 4,773,489 3,544,714 296,684 1,228,682 377,721 10,221,290 Inflows - - 2,675 172,933 - 175,608 Financial charges (Note 25) 236,176 239,993 38,653 16,849 16,227 547,898 Issue costs - 247 - - - 247 Foreign exchange variation (Note 25) (289,009) - (289,009) Write-offs (payments) (608,945) (232,402) (18,529) (1,168,826) - (2,028,702) Balance at 06/30/16 4,111,711 3,552,552 319,483 249,638 393,948 8,627,332 Inflows 466,629 - 59,191 493,152 - 1,018,972 Government grants (Note 18) (12,040) - (12,040) Financial charges 188,691 246,185 24,350 33,189 20,785 513,200 Issue costs - 248 - - - 248 Foreign exchange variation 16,214 - 16,214 Write-offs (payments) (613,190) (244,678) (28,596) (53,388) - (939,852) Balance at 12.31.16 4,158,015 3,554,307 374,428 722,591 414,733 9,224,074 Inflows 39,878 2,000,000 5,190 227,465 - 2,272,533 Financial charges (Note 25) 170,108 292,555 18,617 35,246 18,175 534,701 Issue costs - (4,825) - - - (4,825) Foreign exchange variation (Note 25) 17,054 - 17,054 Write-offs (payments) (893,913) (221,506) (25,672) (480,430) - (1,621,521) Balance at 06/30/17 3,491,142 5,620,531 372,563 504,872 432,908 10,422,016 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 20) OTHER LIABILITIES Company Consolidated 06/30/17 12/31/16 06/30/17 12/31/16 Authorization licenses 248,131 1,048,523 248,131 1,048,523 Liabilities with related parties (Note 27) 15,278 145,332 9,931 112,358 Payment for license renewal 158,094 215,154 158,094 215,154 Third-party withholdings 119,275 222,696 122,897 227,685 Surplus from post-employment benefit plans (Note 29) 343,482 327,670 343,482 327,670 Amounts to be refunded to subscribers 173,837 166,644 175,506 168,708 Other liabilities 95,380 90,815 93,475 92,447 Total 1,153,477 2,216,834 1,151,516 2,192,545 Current 562,664 1,641,926 562,990 1,640,757 Non-current 590,813 574,908 588,526 551,788 Includes a portion of the Company's liability arising from an agreement entered into with ANATEL, whereby the operators that won the auction of the 4G licences organized Entidade Administradora do Processo de Redistribuição e Digitalização de Canais de TV e RTV ("EAD"), which will be responsible for equally performing all TV and RTV channel redistribution procedures and solutions to harmful interference in radio communication systems, in addition to other operations in which the winning operators have obligations, as defined in the agreement. On January 31, 2017, the Company paid R$858,991 to EAD, referring to the 2nd and 3rd install ments of the auction of 700 MHz national frequency bands for the provision of SMP, performed by ANATEL on September 30, 2014. This refers to the cost of renewing STFC and SMP licenses. See Note 1.b). This refers to payroll withholdings and taxes withheld from pay-outs of interest on equity and on provision of services. 21) EQUITY a) Capital According to its Articles of Incorporation, the Company is authorized to increase its share capital up to 1,850,000,000 shares. The Board of Directors is the competent body to decide on any increase and consequent issue of new shares within the authorized capital limit. Nevertheless, Brazil's Corporation Law (Law no. 6,404/76, Article 166, item IV) establishes that capital may be increased by means of a Special Shareholders' Meeting resolution to decide about amendments to the Articles of Incorporation, if the authorized capital limit has been reached. Capital increases do not necessarily require the proportion between the number of shares of each class to be maintained, however the number of non-voting or restricted-voting preferred shares must not exceed 2/3 of total shares issued. Preferred shares are non-voting, except for cases set forth in Articles 9 and 10 of the Articles of Incorporation, but have priority in the event of reimbursement of capital, without premium, and are entitled to dividends 10% higher than those paid on common shares, as per article 7 of the Company's Articles of Incorporation and item II, paragraph 1, article 17 of Law No. 6,404/76. Preferred shares also acquire full voting rights if the Company fails to pay the minimum dividend to which they are entitled for three consecutive financial years and this right will continue until payment of said dividend. Paid-in capital at June 30, 2017 and December 31, 2016 amounted to R$63,571,416. After all the events described above, subscribed and paid-in capital is divided into shares without par value, held as follows: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Common Shares Preferred Shares Grand Total Shareholders Number % Number % Number %, including treasury shares Controlling Group 540,033,264 94.47% 704,207,855 62.91% 1,244,241,119 73.58% Telefónica Latinoamérica Holding, S.L. 46,746,635 8.18% 360,532,578 32.21% 407,279,213 24.09% Telefónica S.A. 198,207,608 34.67% 305,122,195 27.26% 503,329,803 29.76% SP Telecomunicações Participações Ltda 294,158,155 51.46% 38,537,435 3.44% 332,695,590 19.67% Telefónica Chile S.A. 920,866 0.16% 15,647 0.00% 936,513 0.06% Non-controlling shareholders 29,320,789 5.13% 415,132,512 37.09% 444,453,301 26.28% Other shareholders 29,320,789 5.13% 415,132,512 37.09% 444,453,301 26.28% Total shares (not including outstanding shares) 569,354,053 99.60% 1,119,340,367 100.00% 1,688,694,420 99.86% Treasury Shares 2,290,164 0.40% 339 0.00% 2,290,503 0.14% Total shares 571,644,217 100.00% 1,119,340,706 100.00% 1,690,984,923 100.00% Book value per share (not including outstanding shares): At 06/30/17 (in R$) 40.66 At 12/31/16 (in R$) 41.00 b) Capital reserves b.1) Treasury shares The Company's shares held in treasury are the result of: (i) the acquisition and merger of GVTPart shares, in which the Company's common and preferred shareholders expressed their dissent regarding the acquisition of GVTPart; (ii) the acquisition in the market of 45 preferred shares under the share buyback program of the Company (note 21.f); and (iii) the transfer of 440 preferred shares held in treasury in compliance with decisions of lawsuits related to rights to receive complementary actions calculated in relation to network expansion plans after 1996 (see note 17.c). The table below shows the changes for the six-month period ended June 30, 2017. Shares In thousands of reais Common shares Preferred shares Total At 12.31.16 2,290,164 339 2,290,503 Acquisition of shares in the financial market - 45 45 2 Transfer of lawsuits concerning judicial proceedings - (45) (45) (2) At 06.30.17 2,290,164 339 2,290,503 1) On June 1, 2017, the Company acquired 45 preferred shares issued by the Company at a price of R$47.31, totaling R$2. 2) On June 8, 2017, the Company transferred the 45 preferred shares acquired on June 1, 2017, in order to comply with the judicial process decisions in which the Company is involved in rights to the complementary receipt of shares calculated in relation to network expansion plans after 1996, occurred in December 2016 (see Note 17.c), at an average price of R$46.62, totaling R$2. b.2) Other capital reserves The breakdown as of June 30, 2017 and December 31, 2016 is as follows. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Excess of the value in the issue or capitalization, in relation to the basic value of the share on the issue date 2,799,004 Cancelation of treasury shares according to the Special Shareholders' Meeting (SGM) of 3/12/15 Direct costs of capital increases Incorporation of shares of GVTPart. (1,188,707) Reclassification premium in the acquisition of equity interest in TData Transfer of lawsuits concerning judicial proceedings 2 Total 1,360,371 (1) Includes (i) R$63,074 in tax benefit arising from the absorption of Telefônica Data do Brasil Ltda., which will be capitalized in favor of the controlling shareholder (SP Telecomunicações Participações Ltda.) once the tax credit has been recognized in accordance with CVM Instruction 319/99; and (ii) R$2,735,930 related to the excess of the value in the issue or capitalization, in relation to the basic value of the share on the issue date. The cancellation of 2,332,686 shares issued by the Company, held in treasury, approved at the Special Shareholders' Meeting held on March 12, 2015. Refers to direct costs (net of taxes) of Company capital increases on April 28, 2015 and April 30, 2015, arising from the Primary Offering of Shares. Refers to the difference between the economic values of the merger of shares of GVTPart. and market value of shares, issued on the transaction closing date. Regarding the effects of the acquisition of shares of non-controlling shareholders that, with the adoption of IFRS 10 / CPCs 35 and 36, would be recorded in equity when there is no change in the shareholding control. Refers to the transfer of 395 preferred shares in treasury to outstanding shares, equivalent to the amount of R$15, related to compliance with judicial process decisions in which the Company is involved, regarding rights to the complementary receipt of shares calculated in relation to network expansion plans after 1996, occurred in December 2016 (Note 17.c). c) Revenue reserves c.1) Legal reserve This reserve is constituted by allocation of 5% of the year's net income within a maximum of 20% of paid-up capital. The legal reserve may only be used to increase capital and offset accumulated losses. The balance of this item was R$1,907,905 at June 30, 2017 and December 31, 2016. c.2) Special Reserve for Expansion and Modernization In accordance with Article 196 of Law 6,404/76, based on the capital budget submitted to and approved by the General Meeting of Shareholders of April 26, 2017, the Company established a special reserve of R$550,000 for expansion and modernization, which will be used to partially fund capital expenditure for the 2017 financial year. The balance of this item at June 30, 2017 and December 31, 2016 was R$550,000. c.3) Tax Incentives Reserve In relation to ICMS tax paid in the states of Minas Gerais and Espírito Santo, the Company has tax benefits in the form of credits granted by the applicable bodies for investments it made to install supporting equipment for SMP services, which is fully functioning and operating in accordance with current regulations, thus ensuring that the localities listed in the procurement notice will be included in the SMP coverage area. These tax benefits was excluded from calculations of dividends and may be used only in cases of capital increase or absorption of losses. The balance of this caption at June 30, 2017 and December 31, 2016 was R$22,427 and R$17,069, respectively. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) d) Dividends and interest on equity d.1) Additional dividends proposed for 2016 On April 26, 2017, the Company's Ordinary General Meeting approved the allocation of proposed additional dividends for 2016, not yet distributed, amounting of R$1,913,987, equivalent to R$1.06295487664 and R$1.16925036430 for common and preferred shares, respectively, to the holders of common and preferred shares that were registered in the Company's records at the end of the day of the Ordinary General Meeting. The amount will be paid as of December 13, 2017 (Note 16). The balance of this item was R$1,913,987 at December 31, 2016. d.2) Interim payments of interest on equity for 2017 At meetings of the Company's Board of Directors, the directors approved the allocations of interest on shareholders' equity, related to the 2017 fiscal year, pursuant to Article 28 of the Company's Bylaws, Article 9 of Law 9,249/95 and CVM Deliberation 638/12, which will be allocated to the mandatory minimum dividend for the fiscal year of 2017, as follows: Dates Gross Amount Net Value Amount per Share (1) Approval Credit Beginning of Payment Common Preferred Total Common Preferred Total Common Preferred 02-13-17 02-24-17 Until 12/31/18 56,916 123,084 180,000 48,379 104,621 153,000 0.084970 0.093467 03-20-17 03-31-17 Until 12/31/18 110,669 239,331 350,000 94,069 203,431 297,500 0.165220 0.181742 06-19-17 06-30-17 Until 12/31/18 30,039 64,961 95,000 25,533 55,217 80,750 0.044845 0.049330 Total 197,624 427,376 625,000 167,980 363,270 531,250 The amounts of IOE are calculated and stated net of Withholding Income Tax (IRRF). The immune shareholders received the full IOE amount, without withholding income tax at source. The gross and net values for the preferred shares are 10% higher than those attributed to each common share, as per article 7 of the Company's Articles of Incorporation. d.3) Unclaimed dividends and interest on equity Pursuant to article 287, paragraph II, item "a" of Law No. 6,404, of December 15, 1976, the dividends and interest on equity unclaimed by shareholders expire in 3 (three) years, as from the initial payment date. The Company reverses the amount of unclaimed dividends and IOE to equity upon expiry. In the six-month period ended June 30, 2017, the Company reversed expired dividends in the amount of R$72,840. e) Other comprehensive income Financial instruments available for sale: These refer to changes in fair value of financial assets available for sale. Derivative financial instruments: These refer to the effective part of cash flow hedges up to the balance sheet date. Currency translation effects for foreign investments: This refers to currency translation differences arising from the translation of financial statements of Aliança (jointly-controlled entity). Changes in other comprehensive income are as follows: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Financial instruments available for sale Derivative transactions Currency translation effects - foreign investments Total Balances at 12/31/15 379 34,025 25,468 Exchange variation - - (14,522) (14,522) Losses from future contracts - (11,403) - (11,403) Losses on financial assets available for sale - - (114) Balances at 06/30/16 19,503 Exchange variation - - (2,710) (2,710) Gains from future contracts - 11,445 - 11,445 Reclassification of gains cash flow hedge for capex - 3,128 - 3,128 Gains on financial assets available for sale 169 - - 169 Balances at 12/31/16 3,549 16,793 11,461 Exchange variation - - 7,130 7,130 Gains from future contracts - 2,619 - 2,619 Gains on financial assets available for sale 220 - - 220 Balances at 06/30/17 6,168 23,923 21,430 f) Company Share Repurchase Program In a meeting held on June 9, 2017, the Company's Board of Directors, in accordance with article 17, item XV, of the Articles of Incorporation, approved the repurchase of common and preferred shares issued by the Company, under CVM Ruling No. 567, of September 17, 2015, for acquisition of common and preferred shares issued by the Company for subsequent cancellation, disposal or to be held in treasury, without decreasing capital, to increase shareholder value through the efficient application of available cash resources and optimize the Company's capital allocation. The repurchase shall be made through the use of the capital reserve balance included in the balance sheet as of March 31, 2017, excluding the reserves referred to in article 7, paragraph 1, of CVM Instruction 567, of September 17, 2015. This program is effective until December 8, 2018, with the acquisitions made at B3, at market prices, observing the legal and regulatory limits, being the maximum amounts to be acquired of 870,781 common shares and 41,510,761 preferred shares. g) Earnings per share Basic and diluted earnings per share were calculated by dividing profit attributed to the Company's shareholders by the weighted average number of outstanding common and preferred shares for the period. The following table shows the calculation of earnings per share in the six-month ended June 30, 2017 and 2016: Company Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Net income for the year attributable to shareholders: 872,922 699,496 1,869,119 1,917,726 Common shares 276,016 221,179 591,011 606,380 Preferred shares 596,906 478,317 1,278,108 1,311,346 Number of shares: 1,688,694 1,688,694 1,688,694 1,688,694 Weighted average number of outstanding common shares for the year 569,354 569,354 569,354 569,354 Weighted average number of outstanding preferred shares for the year 1,119,340 1,119,340 1,119,340 1,119,340 Basic and diluted earnings per share: Common shares (R$) 0.48 0.39 1.04 1.07 Preferred shares (R$) 0.53 0.43 1.14 1.17 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 22) NET OPERATING REVENUE Company Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Gross operating revenue 15,825,170 15,373,234 31,804,312 28,046,982 Deductions from gross operating revenue Taxes (4,081,692) (3,757,148) (8,200,912) (7,020,817) Discounts granted and return of goods (1,703,445) (3,469,174) (2,755,411) Net operating revenue 10,054,580 9,912,641 20,134,226 18,270,754 Consolidated Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Gross operating revenue 16,553,192 16,036,408 33,123,586 32,035,053 Deductions from gross operating revenue Taxes (4,164,490) (3,822,976) (8,362,465) (7,659,855) Discounts granted and return of goods (1,703,383) (3,473,778) (3,433,753) Net operating revenue 10,697,193 10,510,049 21,287,343 20,941,445 (1) These include telephone services, use of interconnection network, data and SVA services, cable TV and other services. For the quarters ended June 30, 2017 and 2016 respectively, the amounts relating to infrastructure-related swap contracts, for which the Company acts as an agent under IAS18, totaled R$221,931 and R$163,854, respectively (Note 23). No one customer accounted for more than 10% of gross operating revenues in the six-month ended June 30, 2017 and 2016. All amounts in net income are included in the income tax and social contribution bases. 23) OPERATING COSTS AND EXPENSES Company Three-month periods ended 06.30.17 06.30.16 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (199,973) (587,295) (116,002) (903,270) (260,587) (535,083) (194,371) (990,041) Third-party services (1,223,975) (1,635,336) (307,585) (3,166,896) (1,234,947) (1,528,849) (282,430) (3,046,226) Interconnection and network use (324,670) - - (324,670) (446,048) - - (446,048) Advertising and publicity - (250,792) - (250,792) - (290,610) - (290,610) Rental, insurance, condominium and connection means (1) (40,504) (41,038) (753,389) (582,074) (29,020) (54,765) (665,859) Taxes, charges and contributions (442,892) (9,900) (6,855) (459,647) (474,483) (1,556) (17,924) (493,963) Estimated impairment losses on accounts receivable (Note 4) - (355,552) - (355,552) - (300,963) - (300,963) Depreciation and amortization (1,479,166) (359,316) (112,492) (1,950,974) (1,475,397) (360,586) (111,161) (1,947,144) Cost of goods sold (428,747) - - (428,747) (505,068) - - (505,068) Materials and other operating costs and expenses (49,510) (4,275) (78,830) (28,546) (46,149) (19,577) (94,272) Total (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Company Six-month periods ended 06.30.17 06.30.16 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (396,248) (1,160,710) (244,953) (1,801,911) (395,002) (958,434) (305,903) (1,659,339) Third-party services (2,420,320) (3,243,655) (612,882) (6,276,857) (2,210,812) (2,938,365) (564,918) (5,714,095) Interconnection and network use (717,648) - - (717,648) (976,514) - - (976,514) Advertising and publicity - (457,962) - (457,962) - (459,554) - (459,554) Rental, insurance, condominium and connection means (1) (76,373) (90,635) (1,459,142) (1,053,846) (69,413) (92,140) (1,215,399) Taxes, charges and contributions (886,556) (20,908) (20,673) (928,137) (892,887) (2,691) (31,731) (927,309) Estimated impairment losses on accounts receivable (Note 4) - (682,800) - (682,800) - (577,628) - (577,628) Depreciation and amortization (2,942,207) (720,221) (224,678) (3,887,106) (2,596,780) (588,970) (203,842) (3,389,592) Cost of goods sold (875,593) - - (875,593) (999,666) - - (999,666) Materials and other operating costs and expenses (81,564) (10,656) (137,227) (38,894) (80,121) (20,345) (139,360) Total Consolidated Three-month periods ended 06.30.17 06.30.16 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (207,491) (589,581) (118,993) (916,065) (271,761) (542,089) (198,312) (1,012,162) Third-party services (1,388,172) (1,633,407) (312,104) (3,333,683) (1,464,710) (1,517,469) (294,542) (3,276,721) Interconnection and network use (324,670) - - (324,670) (451,247) - - (451,247) Advertising and publicity - (250,792) - (250,792) - (290,610) - (290,610) Rental, insurance, condominium and connection means (1) (40,894) (41,086) (755,429) (584,769) (29,243) (54,970) (668,982) Taxes, charges and contributions (449,540) (9,900) (6,904) (466,344) (478,897) (1,556) (20,386) (500,839) Estimated impairment losses on accounts receivable (Note 4) - (370,782) - (370,782) - (317,043) - (317,043) Depreciation and amortization (1,484,414) (359,325) (113,485) (1,957,224) (1,481,798) (360,597) (110,956) (1,953,351) Cost of goods sold (464,679) - - (464,679) (533,602) - - (533,602) Materials and other operating costs and expenses (51,030) (4,384) (81,397) (33,477) (46,529) (20,201) (100,207) Total Consolidated Six-month periods ended 06.30.17 06.30.16 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (411,556) (1,165,415) (251,008) (1,827,979) (554,031) (1,043,661) (334,935) (1,932,627) Third-party services (2,803,913) (3,232,568) (608,863) (6,645,344) (2,920,646) (3,019,056) (616,417) (6,556,119) Interconnection and network use (717,648) - - (717,648) (1,007,628) - - (1,007,628) Advertising and publicity - (457,962) - (457,962) - (511,316) - (511,316) Rental, insurance, condominium and connection means (1) (77,003) (90,740) (1,464,886) (1,155,610) (78,883) (92,911) (1,327,404) Taxes, charges and contributions (906,993) (20,908) (21,657) (949,558) (934,111) (3,924) (36,379) (974,414) Estimated impairment losses on accounts receivable (Note 4) - (728,525) - (728,525) - (661,433) - (661,433) Depreciation and amortization (2,954,804) (720,240) (225,790) (3,900,834) (2,977,826) (685,000) (203,780) (3,866,606) Cost of goods sold (937,426) - - (937,426) (1,051,568) - - (1,051,568) Materials and other operating costs and expenses (85,228) (10,899) (143,473) (55,483) (87,392) (30,032) (172,907) Total The amounts relating to infrastructure-related swap contracts, under the concept of agent under CPC 30/IAS18, which were not recognized as costs and revenues in the six-month ended June 30, 2017 and 2016 respectively, totaled R$221,931 and R$163,854, respectively (Note 22). (2) Includes R$1,266 and R$5,774, related to non-cumulative PIS and COFINS tax credits in the six-month ended June 30, 2017 and 2016 , respectively . (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 24) OTHER OPERATING INCOME (EXPENSES), NET Company Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Recovered expenses and fines 65,366 110,861 179,557 239,266 Provisions for labor, tax, civil, regulatory and contingent liabilities (Note 17) (249,125) (448,505) (485,493) Net gain (loss) on asset disposal/loss (1) (14,289) (16,937) 465,647 Other operating income (expenses) (2) (52,111) (5,964) (89,298) 18,367 Total 237,787 Other operating income 65,366 89,265 179,557 721,937 Other operating expenses (259,928) (247,782) (554,740) (484,150) Total 237,787 Consolidated Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Recovered expenses and fines 66,497 111,190 182,122 259,853 Provisions for labor, tax, civil, regulatory and PPA (Note 17) (250,090) (460,494) (513,292) Net gain (loss) on asset disposal/loss (1) (13,831) (19,590) 471,271 Other operating income (expenses) (2) (55,704) (5,544) (74,270) 24,988 Total 242,820 Other operating income 66,497 90,473 182,122 754,770 Other operating expenses (271,431) (248,748) (554,354) (511,950) Total 242,820 The amount shown for 2016 includes R$476,371 (net of residual values) from the Company's sale of 1,655 transmission towers to Telxius Torres Brasil (company of the Telefónica Group, Note 27). After the sale of these assets, a lease agreement for part of the towers sold was entered into, thus ensuring continued transmission of data for mobile services. The transaction was recognized as sale and leaseback as provided under IAS 17. Management analyzed each asset leased back and classified them as operating or finance leases in accordance with IAS 17 qualitative and quantitative criteria. Risks and benefits relating to these towers have been transferred to their purchasers, with the exception of several towers for which transfer of risks and benefits was not possible. For these items, the amount was recognized as deferred revenue (Note 18). In the same transaction described in item (1), the Company transferred assignment of current lease agreements for sites and sold sharing agreements (customer portfolio) for R$40,899. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 25) FINANCIAL INCOME (EXPENSES) Company Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Financial Income Interest income 158,790 143,255 331,065 257,414 Interest receivable (customers, taxes and other) 34,488 17,648 71,361 35,007 Gain on derivative transactions (Note 30) 114,567 273,505 209,009 618,697 Foreign exchange variations on loans and financing (Note 19) 247 203,383 62,924 403,915 Other revenues from foreign exchange and monetary variation 108,215 60,739 226,974 124,020 Other financial income 35,136 579 75,734 7,657 Total 451,443 699,109 977,067 1,446,710 Financial Expenses Loan, financing, debenture, finance lease charges and contingent consideration (Note 19) (253,956) (534,701) (507,405) Foreign exchange variation on loans and financing (Note 19) (54,619) (79,978) (114,906) Loss on derivative transactions (Note 30) (468,319) (246,241) (921,442) Interest payable (financial institutions, provisions, trade accounts payable, taxes and other) (54,951) (76,036) (164,214) Other expenses with foreign exchange and monetary variation (152,880) (536,731) (296,546) IOF, Pis, Cofins and other financial expenses (42,643) (97,733) (66,903) Total Consolidated Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Financial Income Interest income 179,961 157,745 370,154 297,630 Interest receivable (customers, taxes and other) 34,694 18,711 72,040 57,099 Gain on derivative transactions (Note 30) 114,567 273,505 209,009 618,697 Foreign exchange variations on loans and financing (Note 19) 247 203,383 62,924 403,915 Other revenues from foreign exchange and monetary variation 109,521 63,193 231,336 122,463 Other financial income 42,008 5,896 89,449 20,829 Total 480,998 722,433 1,034,912 1,520,633 Financial Expenses Loan, financing, debenture, finance lease charges and indemnification liability (Note 19) (253,955) (534,701) (547,898) Foreign exchange variation on loans and financing (Note 19) (54,619) (79,978) (114,906) Loss on derivative transactions (Note 30) (468,319) (246,241) (921,442) Interest payable (financial institutions, provisions, trade accounts payable, taxes and other) (54,877) (77,417) (169,690) Other expenses with foreign exchange and monetary variation (152,649) (551,263) (294,854) IOF, Pis, Cofins and other financial expenses (44,073) (99,970) (94,695) Total (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 26) INCOME TAX AND SOCIAL CONTRIBUTION The Company and its subsidiaries recognize income tax and social contribution on a monthly accrual basis, and pay the taxes based on estimates, in accordance with the trial balances for tax-reduction/tax-suspension purposes. Taxes calculated on profits until the month of the financial statements are recorded in liabilities or assets, as applicable. Reconciliation of the reported tax expense and the amounts calculated by applying the statutory tax rate of 34% (income tax of 25% and social contribution of 9%) . Company Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Income before taxes 1,169,454 840,040 2,365,091 2,275,759 Income and social contribution tax expenses, at the tax rate of 34% (285,614) (804,131) (773,758) Permanent and temporary differences Equity pickup, net of effects from interest on equity received and surplus value of the assets purchased attributed to the Company (Note 10) 89,395 43,087 144,427 153,129 Unclaimed interest on equity - - (10,319) - Diferenças temporárias de subsidiárias - Non-deductible expenses, gifts, incentives (29,111) (38,234) (59,682) Tax benefit related to interest on equity allocated 32,300 129,540 212,500 312,120 Other (additions) exclusions (1,251) 1,554 (215) 10,158 Tax debits Effective rate 25.4% 16.7% 21.0% 15.7% Current income and social contribution taxes 38,428 6,149 (2,163) (260,057) Deferred income and social contribution taxes (146,693) (493,809) (97,976) Consolidated Three-month periods ended Six-month periods ended 06.30.17 06.30.16 06.30.17 06.30.16 Income before taxes 1,307,452 941,427 2,588,167 2,500,115 Income and social contribution tax expenses, at the tax rate of 34% (320,085) (879,977) (850,039) Permanent and temporary differences Equity pickup, net of effects from interest on equity received and surplus value of the assets purchased attributed to the Company (Note 10) 185 163 459 247 Unclaimed interest on equity - - (10,319) - Diferenças temporárias de subsidiárias - Non-deductible expenses, gifts, incentives (29,370) (40,168) (61,555) Tax benefit related to interest on equity allocated 32,300 129,540 212,500 312,120 Other (additions) exclusions (2,589) (22,179) (1,543) 16,838 Tax debits Effective rate 33.2% 25.7% 27.8% 23.3% Current income and social contribution taxes (61,359) (243,696) (474,455) Deferred income and social contribution taxes (180,572) (475,352) (107,934) Breakdown of gains and losses of deferred income tax and social contribution on temporary differences is shown in Note 6.b). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 27) BALANCES AND TRANSACTIONS WITH RELATED PARTIES Balances and transactions with related parties The main balances of assets and liabilities with related parties arise from transactions with companies related to the controlling group carried out at the prices and other commercial conditions agreed in contracts between the parties as follows: a) Fixed and mobile telephony services provided by Telefónica Group companies; b) Digital TV services provided by Media Networks Latino America; c) Lease and maintenance of safety equipment provided by Telefônica Inteligência e Segurança Brasil; d) Corporate services passed through at the cost effectively incurred for these services; e) Systems development and maintenance services provided by Telefónica Global Technology; f) International transmission infrastructure for several data circuits and roaming services provided by Telxius Cable Brasil (former Telefónica International Wholesale Brasil), Telefónica International Wholesale Services Espanha, Telefónica USA; and Media Net Br; g) Digital media; marketing and sales, in-store and outdoor digital marketing services provided by Telefônica On The Spot Soluções Digitais Brasil; h) Tower operations between the Company and Telxius Torres Brasil (sale and leaseback operation, Note 24); i) Content-related services provided by Terra Networks Brasil; j) Data communication services and integrated solutions provided by Telefónica International Wholesale Services Espanha and Telefónica USA k) Long distance call and international roaming services provided by companies of Telefónica Group; l) Sundry expenses and costs to be reimbursed by companies of Telefónica Group; m) Brand Fee for assignment of rights to use the brand paid to Telefónica; n) Stock option plan for employees of the Company and its subsidiaries related to acquisition of Telefónica shares; o) Cost Sharing Agreement (CSA) for digital-business related expenses reimbursed to Telefónica Latino América Holding S.L. (former Telefónica Internacional) and Telefónica Digital; p) Leases/rentals of Telefónica Group companies' buildings; q) Financial Clearing House roaming, inflows of funds for payments and receipts arising from roaming operation between group companies operated by Telfisa; r) Integrated e-learning, online education and training solutions provided by T.learning Services Brasil; s) Factoring transactions, credit facilities for services provided by the Group's suppliers; t) Social investment in Fundação Telefônica, innovative use of technology to enhance learning and knowledge, contributing to personal and social development; (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) u) Contracts or agreements assigning user rights for cable ducts, optical fiber duct rental services, and right-of-way related occupancy agreements with several highway concessionaires provided by Companhia AIX; and v) Adquira Sourcing platform - online solution provided by Telefónica Compras Electrónicas to transact purchase and sale of all types of goods and services. As described in Note 29, the Company and its subsidiaries sponsor pension plans and other post-employment benefits to its employees with Visão Prev and Sistel. The following table summarizes the consolidated balances with related parties: Balance Sheet - Assets At 06/30/17 At 12/31/16 Current assets Non-current assets Current assets Non-current assets Companies Type of transaction Cash and cash equivalents Accounts receivable, net Other assets Other assets Cash and cash equivalents Accounts receivable, net Other assets Other assets Parent Companies SP Telecomunicações Participações d) / l) - 21 5,065 17 - 94 9,607 11 Telefónica LatinoAmerica Holding d) / l) - - 115,660 - - - 206,619 - Telefónica l) - - 559 - - - 633 - - 21 121,284 17 - 94 216,859 11 Other Group companies Telefônica Learning Services Brasil a) - 56 - - - 64 - - Companhia AIX de Participações a) - 26 - - - 37 - - Telefônica On The Spot Soluções Digitais Brasil a) / d) - 482 29 - - 370 6 - Media Networks Brasil Soluções Digitais a) / d) - 611 19 40 - 81 19 40 Telefônica Factoring do Brasil a) / d) - 3,907 6 12 - 4,927 6 16 Telxius Cable Brasil a) / d) / k / l) / p) - 9,023 825 76 - 11,513 2,602 76 Telefônica Inteligência e Segurança Brasil a) / d) / l) - 329 595 350 - 868 595 350 Terra Networks Brasil a) / d) / l) - 3,377 3,733 46 - 5,499 7,550 46 Telefônica Serviços Empresariais do Brasil a) / d) / l) / p) - 2,844 27 2,339 - 2,518 343 2,067 Telxius Torres Brasil d) / p) / h) - 12,562 5,523 - - 13,842 3,709 - Telefónica USA j) - 5,488 - - - 3,550 - - Telefónica International Wholesale Services Espanha j) / k) - 74,135 - - - 82,613 - - Telefónica Moviles Del Espanha k) - 8,687 - - - 9,220 - - Colombia Telecomunicaciones ESP k) - 2,879 4,284 - - 2,641 3,900 - Telefónica Moviles Argentina k) - 3,096 - - - 6,288 - - Telefónica Moviles Del Chile k) - 8,936 370 - - 10,207 337 - Pegaso PCS k) - 7,030 - - - 6,163 - - Telefónica Moviles Del Uruguay k) - 979 - - - 761 - - Telefonica UK LTD.(O2 UK LTD) k) - 8,563 - - - 8,809 - - T.O2 Germany GMBH CO. OHG k) - 15,438 - - - 9,849 - - Telcel Telecom. Celulares C. A. k) - 5,992 - - - 6,180 - - Telefónica Moviles Panama k) - 297 - - - 1,260 - - Telefónica Global Technology l) - - 16,837 - - 1,614 11,244 - Telfisa q) 16,853 - - - 78,070 - - - Other a) / d) / k) / l) / p) - 2,074 766 215 - 1,938 693 210 16,853 176,811 33,014 3,078 78,070 190,812 31,004 2,805 Total 16,853 176,832 154,298 3,095 78,070 190,906 247,863 2,816 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Balance Sheet - Liabilities At 06/30/17 At 12//31/16 Current liabilities Non-current liabilities Current liabilities Non-current liabilities Companies Type of transaction Trade accounts payable and other payables Other liabilities Other liabilities Trade accounts payable and other payables Other liabilities Other liabilities Parent Companies SP Telecomunicações Participações l) - 533 - - 533 - Telefónica LatinoAmerica Holding l) 82 - - 109 - - Telefónica l) / m) / n) 1,383 258 - 2,236 84,759 - 1,465 791 - 2,345 85,292 - Other Group companies Media Networks Latina America SAC b) 27,576 - - 32,398 - - Telefônica Inteligência e Segurança Brasil c) 16,425 19 8 26,516 19 8 Telxius Torres Brasil d ) / h) 33,071 4,445 - 33,178 15,991 - Telxius Cable Brasil d) / f) / l) 45,672 1,690 378 52,210 1,690 378 Telefónica Global Technology e) 14,588 - - 15,169 - - Telefónica USA f) 22,306 - 171 14,283 - 168 Media Networks Brasil Soluções Digitais f) 24,274 - 318 11,821 - 318 Telefónica International Wholesale Services Espanha f) / k) 23,484 8 - 50,121 8 - Telefônica Serviços Empresariais do Brasil l) - 51 531 112 803 239 Terra Networks Brasil i) 6,480 440 769 3,360 440 769 Telefónica Moviles Del Espanha k) 3,457 - - 4,671 - - Colombia Telecomunicaciones S.A. ESP k) 1,270 - - 2,675 - - Telefónica Moviles Argentina k) 4,113 - - 13,997 - - Telefónica Moviles Del Chile k) 9,128 - - 10,673 - - Pegaso PCS k) 730 - - 2,452 - - Telefónica Moviles Del Uruguay k) 1,091 - - 2,059 - - Telefonica UK LTD.(O2 UK LTD) k) 3,599 - - 3,868 - - T.O2 Germany GMBH CO. OHG k) 5,715 - - 4,409 - - Telcel Telecom. Celulares C. A. k) 5,558 - - 4,721 - - Telefónica Moviles Panama k) 168 - - 737 - - Telefonica Global Roaming k) 883 - - 1,009 - - Telefônica Digital España o) 40,792 - - 35,347 - - Telefônica Learning Services Brasil r) 15,846 - - 16,328 - - Telefônica Factoring do Brasil s) 267 232 - - 6,154 - Fundação Telefônica t) - 51 - - 52 - Companhia AIX de Participações u) 1,915 - - 1,835 - - Telefónica Compras Electrónicas v) 23,798 - - 24,196 - - Telefônica On The Spot Soluções Digitais Brasil g) 2,799 - - 2,950 - - Other h) / k) 1,920 - 29 7,800 - 29 336,925 6,936 2,204 378,895 25,157 1,909 Total 338,390 7,727 2,204 381,240 110,449 1,909 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Income statement Companies Type of transaction 06/30/17 06/30/16 Parent Companies SP Telecomunicações Participações d) / l) 134 27 Telefónica LatinoAmerica Holding d) / l) / o) 27,732 50,361 Telefónica l) / m) / n) (168,012) (155,102) Other Group companies Telefónica Global Technology, S.A.U. e) / l) (16,345) (14,779) Telefónica International Wholesale Services Espanha f) / j) / k) 10,523 (9,066) Telefônica Inteligência e Segurança Brasil a) / c) / d) / l) (11,567) (16,772) Media Networks Brasil Soluções Digitais a) / d) / f) (29,858) (18) Telxius Cable Brasil a) / d) / f) / k / l) / p) (93,381) (129,031) Telefônica Serviços Empresariais do Brasil a) / d) / / l) / p) (1,187) 1,031 Terra Networks Brasil a) / d) / i) / l) (8,234) (7,708) Fundação Telefônica a) / d) / l) t) (6,716) (5,160) Telefônica Factoring do Brasil a) / d) / s) 793 105 Telefônica On The Spot Soluções Digitais Brasil a) / d) / g) (3,171) (1,286) T. Learning Services Brasil a) / r) (24,137) (21,419) Companhia AIX de Participações a) / u) (9,307) (10,288) Media Networks Latina America SAC b) (15,496) 623 Telxius Torres Brasil d) / p) / h) (52,052) (23,315) Telefónica USA f) / j) (8,592) (3,931) Telefónica Moviles Del Espanha k) 88 (2,223) Telefónica Moviles Argentina k) 6,045 (1,975) Telefónica Moviles Del Chile k) 414 87 Pegaso PCS k) 1,215 (3,877) Telefonica Global Roaming k) (1,668) (2,005) Telefónica Moviles Del Uruguay k) 1,613 (1,104) Telefonica UK LTD.(O2 UK LTD) k) 265 (1,041) T.O2 Germany GMBH CO. OHG k) 927 (5,305) Telcel Telecom. Celulares C. A. k) (996) (4,976) Telefónica Moviles Panama k) 55 (641) Colombia Telecomunicaciones S.A. ESP k) 1,347 (2,421) Telefônica Digital España l) / o) (37,880) (15,535) Telefónica Compras Electrónicas v) (11,828) (31,323) Other a) / d) / k) / l) / p) (297) (845) Total Management compensation Consolidated key management personnel compensation paid by the Company to its Board of Directors and Statutory Officers were R$10,617 and R$32,826 for the quarters ended June 30, 2017 and 2016 respectively. Of this amount, R$6,774 (R$13,978 on June 30, 2016) corresponds to salaries, benefits and social charges and R$3,843 (R$18,848 on June 30, 2016) to variable compensation. These amounts were recorded as expenses with personnel under the General and administrative expenses group of accounts (Note 23). For the quarters ended June 30, 2017 and 2016, our Directors and Officers did not receive any pension, retirement or similar benefits. 28) SHARE-BASED PAYMENT PLANS Telefónica, as the Company's parent company, has different share-based payment plans based on the share quotes, which were also offered to management and employees of its subsidiaries, including Telefônica Brasil and the latter's subsidiaries. The fair value of these options is estimated on the grant date, based on a binomial pricing model reflecting terms and conditions of instruments granted. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The Company and its subsidiaries reimburse Telefónica for the amount of the fair value of the benefits granted to management and employees on the grant date. The main plans in force on June 30, 2017 and December 31, 2016 were: (i) Performance & Investment Plan ("PIP") to reward senior management's global commitment ; (ii) Talent for the Future Share Plan ("TFSP") to reward the global commitment, ; and (iii) Global Employee Share Plan ("GESP") for employees. The details of these plans are the same as in Note 31) Share-Based Payment Plans , as disclosed in the financial statements for the year ended December 31, 2016. At June 30, 2017, the share price of Telefónica shares was 9.0380 euros and the plans were positioned as follows: Plans Cycles Number of shares Final Date PIP 4th cycle - October 1, 2014 337,479 September 30, 2017 PIP 5th cycle - October 1, 2015 497,528 September 30, 2018 TFSP 1st cycle - October 1, 2014 55,500 September 30, 2017 TFSP 2nd cycle - October 1, 2015 86,000 September 30, 2018 (1) For the PIP, it includes the initial quantities and co-investment and for the TFSP only the initial quantities. The expenses of the Company and its subsidiaries with the compensation plans based on actions described above, where applicable, are recorded as personnel expenses, divided between Cost of Services, Selling and General and Administrative Expenses (Note 23), corresponding to R$8,057 and R$7,639 for the quarters ended June 30, 2017 and 2016 respectively. 29) PENSION PLANS AND OTHER POST-EMPLOYMENT BENEFITS The plans sponsored by the Company and related benefit types are as follows: Plan Type Entity Sponsor PBS-A Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás PAMA / PCE Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás Healthcare - Law No. 9656/98 Defined benefit (DB) Telefônica Brasil Telefônica Brasil CTB Defined benefit (DB) Telefônica Brasil Telefônica Brasil Telefônica BD Defined benefit (DB) VisãoPrev Telefônica Brasil PREV Hybrid VisãoPrev Telefônica Brasil VISÃO Defined contribution (DC) / Hybrid VisãoPrev Telefônica Brasil, TData and TGLog The details of these plans are the same as in Note 32) Pension Plans and Other Post-Employment Benefits , as disclosed in the financial statements for the year ended December 31, 2016, except for the plans Vivo Prev, Visão TGestiona and Visão Telefônica, as described below. On December 9, 2016, Visão Prev obtained approvals from the National Supplementary Pension Authority ("PREVIC") for the incorporation of Vivo Prev and Visão TGestiona plans to the Visão Telefônica plan. In this way, as of January 1, 2017, all participants in Vivo Prev and Visão TGestiona plans became participants in the Visão Telefônica plan. This unification preserves all vested rights, and gives participants of the incorporated plans access to the benefits of the Visão Telefônica plan. The main purpose of the mergers is to create greater synergy of the benefits offered to the participants, as well as to reduce administrative and operational costs of the plans, as well as to improve administrative efficiency. Consolidated balances of both underfunded and surplus plans are shown below: (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Plans with surplus Plans with deficit Total Balances at 12/31/15 8,724 Current service cost (1,437) (1,350) (2,787) Net interest on net defined benefit liabilities/assets 651 (4,782) (4,131) Contributions and benefits paid by the employers 1,452 11,010 12,462 Balances at 06/30/16 9,390 Current service cost (1,437) (1,348) (2,785) Net interest on net defined benefit liabilities/assets 651 (4,784) (4,133) Contributions and benefits paid by the employers 606 (4,475) (3,869) Effects on comprehensive income (169) (236,598) (236,767) Balances at 12/31/16 9,041 Current service cost (1,533) (3,475) (5,008) Net interest on net defined benefit liabilities/assets 568 (17,831) (17,263) Contributions and benefits paid by the employers 1,377 5,494 6,871 Balances at 06/30/17 9,453 Of the surplus amounts shown in the table above, the Company recognized consolidated amounts of R$9,240 and R$8,838 at June 30, 2017 and December 31, 2016, respectively (Note 9). 30) FINANCIAL INSTRUMENTS AND RISK AND CAPITAL MANAGEMENT a) Derivative transactions The derivative financial instruments contracted by the Company are mainly intended to hedge against foreign exchange risk arising from assets and liabilities in foreign currency, risk of inflation on its debentures and leases indexed to the IPCA and against the risk of changes in TJLP of a portion of debt with BNDES. There are no, derivative financial instruments for speculative purposes and possible currency risks are hedged. Management understands that the Company's internal controls for its derivatives are adequate to control risks associated with each strategy for the market. Gains/losses obtained or sustained by the Company in relation to its derivatives show that its risk management has been appropriate. The Company calculates the effectiveness of the derivative contracts to hedge its financial liabilities and cash flows in foreign currency at the beginning of the operation and on an ongoing basis. At June 30, 2017 and December 31, 2016, the derivative instruments were effective for the hedged items. As long as these derivatives contracts qualify for hedge accounting, the heged item may also be adjusted to fair value, offsetting the result of the derivatives, according to the rules of hedge accounting. This hedge accounting applies both to financial liabilities and probable cash flows in foreign currency. At June 30, 2017 and December 31, 2016, the Company held no embedded derivatives contracts. Derivatives contracts include specific penalties for breach of contract. Breach of contract provided for in agreements made with financial institutions leads to the early maturity thereof. a.1) Fair value of derivative financial instruments The valuation method used to calculate the fair value of financial liabilities (if applicable) and derivative financial instruments was the discounted cash flow method, based on expected settlements or realization of liabilities and assets at market rates prevailing at the balance sheet date. The fair values of positions in Reais are calculated by projecting future inflows from transactions using B3 yield curves discounting these flows to present value using market DI rates for swaps announced by B3. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The market values of foreign-exchange derivatives were obtained using the market exchange rates in effect at the balance sheet date and projected market rates obtained from the currency's coupon-rate yield curves. The linear convention of 360 calendar days was used to determine coupon rates of positions indexed in foreign currencies, while the exponential convention of 252 business days was used to determine coupon rates for positions indexed to CDI rates. Consolidated derivatives financial instruments shown below are registered with B3 and classified as swaps, usually, that do not require margin deposits. Company / Consolidated Accumulated effects from fair value Notional Value Net position at fair value Amount receivable (payable) Description 06-30-17 03-31-16 06-30-17 03-31-16 06-30-17 03-31-16 Long position 1,998,716 2,739,524 2,157,426 2,836,207 186,376 212,993 Foreign Currency 1,093,670 1,522,598 1,125,480 1,599,378 139,366 158,762 US$ (1) (2) 503,836 742,137 519,253 730,490 62,808 73,833 EUR (2) 25,157 70,064 25,532 66,959 254 - LIBOR US$ (1) 480,091 710,397 576,586 801,929 72,195 84,929 Options US$ (7) 84,586 - 4,109 - 4,109 - Floating rate 696,451 898,324 721,448 800,097 31,490 31,987 CDI (1) (2) 177,556 254,883 177,830 138,710 422 3,979 TJLP (4) 518,895 643,441 543,618 661,387 31,068 28,008 Inflation rates 208,595 318,602 310,498 436,732 15,520 22,244 IPCA (3) (5) 178,331 192,318 269,951 269,817 15,520 17,998 IGPM (6) 30,264 126,284 40,547 166,915 - 4,246 Short position Floating rate (84,586) - Options US$ (7) (84,586) - Floating rate (1,753,367) (2,391,882) (1,850,543) (2,541,822) (107,210) (184,545) CDI (1) (2) (3) (4) (5) (6) (1,753,367) (2,391,882) (1,850,543) (2,541,822) (107,210) (184,545) Foreign Currency (341,374) (181,469) (229,685) (266,008) (1,968) (71) US$ (2) (266,569) (88,710) (82,632) (85,356) (1,968) (71) LIBOR US$ (1) (74,805) (92,759) (147,053) (180,652) - - Long position 186,376 212,993 Current 86,191 68,943 Non Current 100,185 144,050 Short position Current (107,026) (183,212) Non Current (2,152) (1,404) Amounts receivable, net 77,198 28,377 (1) Foreign currency swaps (US$and LIBOR) x CDI (R$882,523) - swap transactions for varying debt repayment dates held to hedge currency risk affecting the Company's loans in US$(carrying amount R$909,729). (2) Foreign currency swaps (Euro and CDI x Euro ) (R$71,240) and (US$and CDI x US$) (R$56,074) - maturing through July 11, 2017 to hedge currency risk affecting net amounts payable (carrying amount R$71,239 in euros) and receivables (carrying amount R$56,090 in US$). (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) (3) IPCA x CDI rate swaps (R$39,461) - maturing through 2019 to hedge the same flow as the debentures (4th issue - 3rd series) indexed to the IPCA (carrying amount R$39,548). (4) TJLP x CDI swaps (R$518,895) - maturing through 2019 to hedge the risk of TJLP variation on loan with BNDES (carrying amount R$574,922). (5) IPCA x CDI swaps (R$231,431) - maturing in 2033 to hedge risk of change in finance lease rate pegged to IPCA (carrying amount R$233,676). (6) IGPM x CDI swaps (R$40,547) - maturing 2016 through 2018 to hedge IGP-DI variation risk affecting regulatory commitments related to 4G license. (7) Options US$- term transactions and options contracted with the purpose of protecting the US$exposure of service contracts. The table below shows the breakdown of swaps maturing after June 30, 2017: Company/Consolidated Maturing in Swap contract 2018 2019 2020 2021 onwards Amount receivable (payable) at 06/30/17 Foreign currency x CDI (70,530) 64,413 38,533 - 32,416 CDI x Foreign Currency (1,575) (132) (61) - (1,768) TJLP x CDI 8,188 15,663 7,217 - 31,068 IPCA x CDI (1,265) 2 8,414 4,844 11,995 IGPM x CDI - (622) - - (622) Options 4,109 - - - 4,109 Total 79,324 54,103 4,844 77,198 For the purposes of preparing its financial statements, the Company adopted the fair value hedge accounting methodology for its foreign currency swaps x CDI, IPCA x CDI, IGPM x CDI and TJLP x CDI for hedging or financial debt. Under this arrangement, both derivatives and hedged risk are recognized at fair value. The ineffective portion at June 30, 2017 was R$317 (R$2,091 at December 31, 2016). At June 30, 2017 and 2016, the transactions with derivatives generated consolidated negative (net) result of R$37,232 and R$302,745, respectively (Note 25). a.2) Sensitivity analysis to the Company's risk variables CVM Resolution 604/09 requires listed companies to comply with CPC 40 Financial Instruments: Disclosures (IFRS 7) by disclosing sensitivity analyses for each type of market risk that management understands to be significant when originated by financial instruments to which the entity is exposed at the end of each period, including all derivatives financial instrument transactions. In making the above analysis, each of the transactions with derivative financial instruments was assessed and assumptions included a probable scenario and two others that could adversely impact the Company. In the probable scenario the assumption is to use, on the maturity dates of each of the transactions, what the market had been showing through B3 yield curves (currencies and interest rates), as well as data available at IBGE, Central Bank, FGV, among others. In the probable scenario, there is no impact on the fair value of the above-mentioned derivatives. However, for scenarios II and III, as per CVM ruling, risk variables were considered to deteriorate by 25% and 50% respectively. Since the Company only holds derivatives to hedge its foreign-currency assets and liabilities, changing scenarios are tracked by the corresponding hedged items, thus showing that effects are almost non-existent. For these transactions, the Company reported the consolidated net exposure in each of the above-mentioned three scenarios at June 30, 2017. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Sensitivity analysis - net exposure Company / Consolidated Transaction Risk Probable 25% depreciation 50% depreciation Hedge (long position) Derivatives (depreciation risk US$) 613,448 764,671 915,074 Debt in US$ Debt (appreciation risk US$) (613,448) (764,671) (915,074) Net Exposure - - - Hedge (short position) Derivatives (depreciation risk EUR) (71,240) (89,050) (106,860) Payables in EUR Debt (appreciation risk EUR) (38,163) (47,704) (57,245) Receivables in EUR Debt (depreciation risk EUR) 109,402 136,753 164,104 Net Exposure (1) (1) (1) Hedge (short position) Derivatives (depreciation risk US$) (56,074) (70,092) (84,111) Payables in US$ Debt (appreciation risk US$) 84,286 105,357 126,428 Receivables in US$ Debt (depreciation risk US$) (28,195) (35,244) (42,293) Net Exposure 17 21 24 Hedge (long position) Derivatives (risk of decrease in IPCA) 271,407 249,512 230,506 Debt in IPCA Debt (risk of increase in IPCA) (359,544) (340,526) Net Exposure (110,047) (110,032) (110,020) Hedge (long position) Derivatives (risk of decrease in IGP-DI) 40,547 40,253 39,964 Debt in IGP-DI Debt (risk of increase in IGP-DI) (134,658) (134,658) Net Exposure (94,111) (94,405) (94,694) Hedge (long position) Derivatives (risk of decrease in UMBND) 293,884 365,708 436,904 Debt in UMBND Debt (risk of increase in UMBND) (369,739) (442,454) Net Exposure (2,694) (4,031) (5,550) Hedge (long position) Derivatives (risk of decrease in TJLP) 543,618 534,537 525,807 Debt in TJLP Debt (risk of increase in TJLP) (1,838,646) (1,829,444) Net Exposure (1,304,599) (1,304,109) (1,303,637) Hedge (long position) Derivatives (risk of decrease in US$) 84,586 97,161 97,160 OPex in US$ OPex (risk of increase in US$) (105,732) (126,879) Net Exposure - (8,571) (29,719) Hedge (CDI position) Hedge US$ and EUR (short and long position) Derivatives (risk of decrease in CDI) (76,622) (97,250) Hedge IPCA (short position) Derivatives (risk of increase in CDI) (249,512) (230,506) Hedge IGPM (short position) Derivatives (risk of increase in CDI) (40,253) (39,964) Hedge UMBND (short position) Derivatives (risk of increase in CDI) (365,708) (436,904) Hedge TJLP (short position) Derivatives (risk of increase in CDI) (534,537) (525,807) Hedge US$ (short position) Derivatives (risk of increase in CDI) (764,671) (915,074) Net Exposure Total net exposure in each scenario Net effect on changes in current fair value - (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The assumptions used by the Company for the sensitivity analysis at June 30, 2017 were as follows: Sensitivity analysis assumptions Risk Variable Probable 25% depreciation 50% depreciation US$ 3.3082 4.1353 4.9623 EUR 3.7728 4.7160 5.6593 JPY 0.0294 0.0368 0.0442 IPCA 2.96% 3.70% 4.44% IGPM -0.78% -0.97% -1.17% IGP-DI -1.22% -1.53% -1.83% UMBND 0.0643 0.0804 0.0965 URTJLP 2.0216 2.5270 3.0324 CDI 10.14% 12.68% 15.21% For calculation of the net exposure for the sensitivity analysis, all derivatives were considered at market value and hedged items designated for hedge accounting purposes were also considered at fair value. The fair values shown in the table above are based on the portfolio position at June 30, 2017, but do not reflect an estimate for realization due to the dynamism of the market, which is constantly monitored by the Company. The use of different assumptions could significantly affect the estimates. b) Fair value The Company and its subsidiaries assessed their financial assets and liabilities in relation to market values using available information and appropriate valuation methodologies. However, both the interpretation of market data and the selection of valuation methods require considerable judgment and reasonable estimates to produce the most adequate realization value. As a result, the estimates shown do not necessarily indicate amounts that could be realized in the current market. The use of different assumptions for the market and/or methodologies may have a material effect on estimated realization values. At June 30, 2017 and December 31, 2016, neither the Company not its subsidiaries detected any significant and enduring impairment of their financial instruments. The fair value of all assets and liabilities are classified within the fair value hierarchy described below, based on the level of information that is significant to the fair value measurement as a whole: Level 1: quoted market prices (unadjusted) in active markets for identical assets or liabilities; Level 2: valuation techniques where the significant lowest level of information available to measure the fair value is directly or indirectly observable; and Level 3: valuation techniques where the lowest and significant level of information to measure the fair value is not available. The following tables show the composition of financial assets and liabilities at June 30, 2017 and December 31, 2016. During the periods shown in the tables below, there were no transfers between fair value measurements of level 3 and level 1 and 2. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Company Fair value hierarchy Book value Fair value Classification by category 06/30/17 03/31/16 06/30/17 03/31/16 Financial Assets Current Cash and cash equivalents (Note 3) Amortized cost 6,564,821 4,675,627 6,564,821 4,675,627 Trade accounts receivable, net (Note 4) Loans and receivables 8,386,679 8,282,685 8,386,679 8,282,685 Derivative transactions (Note 30) Measured at fair value through profit or loss Level 2 2,630 3,979 2,630 3,979 Derivative transactions (Note 30) Hedges (economic) Level 2 83,561 64,964 83,561 64,964 Non-current Short-term investments pledged as collateral Amortized cost 82,002 78,153 82,002 78,153 Trade accounts receivable, net (Note 4) Loans and receivables 172,151 200,537 172,151 200,537 Derivative transactions (Note 30) Hedges (economic) Level 2 100,185 144,050 100,185 144,050 Total financial assets 15,392,029 13,449,995 15,392,029 13,449,995 Financial Liabilities Current Trade accounts payable, net (Note 14) Amortized cost 7,157,834 7,539,395 7,157,834 7,539,395 Loans, financing and finance lease (Note 19) Amortized cost 1,159,632 1,256,147 1,269,707 1,363,539 Loans, financing and finance lease (Note 19) Measured at fair value through profit or loss Level 2 893,434 1,286,828 874,257 1,307,310 Debentures (Note 19) Amortized cost 3,486,056 2,120,197 3,398,684 2,242,291 Debentures (Note 19) Measured at fair value through profit or loss Level 2 1,052 307 1,482 1,412 Derivative transactions (Note 30) Measured at fair value through profit or loss Level 2 2,678 4,111 2,678 4,111 Derivative transactions (Note 30) Hedges (economic) Level 2 104,348 179,101 104,348 179,101 Non-current Trade accounts payable, net (Note 14) Amortized cost - 71,907 - 71,907 Loans, financing and finance lease (Note 19) Amortized cost 1,603,874 1,837,077 1,500,130 1,668,524 Loans, financing and finance lease (Note 19) Measured at fair value through profit or loss Level 2 711,637 874,982 679,200 822,818 Contingent consideration (Note 19) Measured at fair value through profit or loss Level 2 432,908 414,733 432,908 414,733 Debentures (Note 19) Amortized cost 2,094,926 1,396,813 1,993,938 1,260,814 Debentures (Note 19) Measured at fair value through profit or loss Level 2 38,497 36,990 36,624 34,124 Derivative transactions (Note 30) Hedges (economic) Level 2 2,152 1,404 2,152 1,404 Total financial liabilities 17,689,028 17,019,992 17,453,942 16,911,483 (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Consolidated Fair value hierarchy Book value Fair value Classification by category 06/30/17 03/31/16 06/30/17 03/31/16 Financial Assets Current Cash and cash equivalents (Note 3) Amortized cost 7,447,061 5,105,110 7,447,061 5,105,110 Trade accounts receivable, net (Note 4) Loans and receivables 8,773,857 8,701,688 8,773,857 8,701,688 Derivative transactions (Note 30) Measured at fair value through profit or loss Level 2 2,630 3,979 2,630 3,979 Derivative transactions (Note 30) Hedges (economic) Level 2 83,561 64,964 83,561 64,964 Non-current Short-term investments pledged as collateral Amortized cost 82,024 78,166 82,024 78,166 Trade accounts receivable, net (Note 4) Loans and receivables 278,311 305,411 278,311 305,411 Derivative transactions (Note 30) Hedges (economic) Level 2 100,185 144,050 100,185 144,050 Total financial assets 16,767,629 14,403,368 16,767,629 14,403,368 Financial Liabilities Current Trade accounts payable (Note 14) Amortized cost 7,107,223 7,611,246 7,107,223 7,611,246 Loans, financing and finance lease (Note 19) Amortized cost 1,159,632 1,256,147 1,269,707 1,363,539 Loans, financing and finance lease (Note 19) Measured at fair value through profit or loss Level 2 893,434 1,286,828 874,257 1,307,310 Debentures (Note 19) Amortized cost 3,486,056 2,120,197 3,398,684 2,242,291 Debentures (Note 19) Measured at fair value through profit or loss Level 2 1,052 307 1,482 1,412 Derivative transactions (Note 30) Measured at fair value through profit or loss Level 2 2,678 4,111 2,678 4,111 Derivative transactions (Note 30) Hedges (economic) Level 2 104,348 179,101 104,348 179,101 Non-current Trade accounts payable (Note 14) Amortized cost - 71,907 - 71,907 Loans, financing and finance lease (Note 19) Amortized cost 1,603,874 1,837,077 1,500,130 1,668,524 Loans, financing and finance lease (Note 19) Measured at fair value through profit or loss Level 2 711,637 874,982 679,200 822,818 Debentures (Note 19) Amortized cost 2,094,926 1,396,813 1,993,938 1,260,814 Debentures (Note 19) Measured at fair value through profit or loss Level 2 38,497 36,990 36,624 34,124 Contingent consideration (Note 19) Measured at fair value through profit or loss Level 2 432,908 414,733 432,908 414,733 Derivative transactions (Note 30) Hedges (economic) Level 2 2,152 1,404 2,152 1,404 17,638,417 17,091,843 17,403,331 16,983,334 c) Capital management The purpose of the Company's capital management is to ensure maintenance of a high credit rating with institutions and an optimal capital ratio in order to support the Company's business and maximize shareholder value. The Company manages its capital structure by making adjustments and adapting to current economic conditions. For this purpose, the Company may pay dividends, raise new loans, issue debentures and contract derivatives. For the quarter ended June 30, 2017, there were no changes in capital structure objectives, policies or processes. In its net debt structure, the Company includes balances referring to loans, financing, debentures, finance leasing, contingent consideration and transactions with derivatives, less cash and cash equivalents and short-term investments to secure BNB financing. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) The Company's ratio of consolidated debt to shareholders' equity consists of the following: Consolidated 06.30.17 12.31.16 Cash and cash equivalents 7,447,061 5,105,110 Loans, financing, debentures, financial lease and contingent consideration (10,422,016) (9,224,074) Derivative transactions, net 77,198 28,377 Short-term investment pledged as collateral 11,376 10,773 Net debt Net equity 68,657,360 69,244,419 Net debt-to-equity ratio 4.20% 5.89% d) Risk management policy The Company and its subsidiaries are exposed to several market risks as a result of its commercial operations, debts contracted to finance its activities and debt-related financial instruments. d.1) Currency Risk This is risk arising from the possibility that the Company may incur losses due to fluctuating exchange rates, which increase the costs arising from loans denominated in foreign currencies. At June 30, 2017, 8.7% of financial debt was foreign-currency denominated (14.0% at December 31, 2016). The Company enters into derivative transactions (currency hedge) with financial institutions to hedge against exchange rate variation affecting its total indebtedness in foreign currency (R$909,729 and R$1,287,864 at June 30, 2017 and December 31, 2016, respectively). Its total debt on these dates was covered by asset positions in currency-exchange hedge transactions with CDI-rate swaps. There is also foreign exchange risk for non-financial assets and liabilities denominated in foreign currencies, which may generate a smaller amount receivable or larger amount payable depending on the exchange rate in the period. Hedging transactions were contracted to minimize the risks associated with exchange-rate variation of non-financial assets and liabilities in foreign currencies. This balance is subject to daily changes due to the dynamics of the business. However, the Company intends to cover the net balance of these rights and obligations (US$16,955 thousand receivable and €18,882 thousand payable at June 30, 2017 and US$17,293 thousand and €5,695 thousand payable at December 31, 2016) to mitigate its foreign exchange risks. d.2) Interest and Inflation Risk This risk arises because the Company may incur losses in the event of an unfavorable change in the domestic interest rate, which may adversely affect financial expenses resulting from the portion of debentures referenced to the CDI and liability positions in derivatives (currency hedge, IPCA and TJLP) pegged to floating interest rates (CDI). The debt with BNDES is indexed to the Long-Term Interest Rate (TJLP) which is set on a quarterly basis by the National Monetary Council. During the year 2016 and for the quarter ended March 30, 2017 , the TJLP was 7.5%. In the second quarter of 2017, the TJLP was 7.0%. Inflation risk arises from the Minas Comunica debentures of the 1 st issue, which are tied to the IPCA and thus may adversely affect financial expenses in the event of an unfavorable change in this index. To reduce exposure to the variable interest rate (CDI), the Company and its subsidiaries invested their cash equivalents of R$7,375,219 at June 30, 2017 (R$4,906,741 at December 31, 2016), mostly in short-term CDI-based financial investments (Bank Deposit Certificates). The carrying amounts of these instruments approximate their fair values, since they may be redeemed in the short term. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) d.3) Liquidity Risk Liquidity risk is the possibility of the Company or its subsidiaries not holding sufficient funds to meet their commitments due to different currencies and dates of realization of rights and settlement of obligations. The Company and its subsidiaries structure the maturity dates of non-derivative financial contracts, as shown in Note 19, and their respective derivatives, as shown in the schedule of payments disclosed in this note, to avoid affecting their liquidity. The Company's cash flow and liquidity and those of its subsidiaries are managed on a daily basis by the departments in charge of ensuring that operating cash flows and prior funding, when necessary, will be sufficient to meet their schedule of commitments in order to avoid liquidity risk. Below, we summarize the maturity profile of our consolidated financial liabilities as set forth in the related agreements: At 06.30.17 Less than one year From 1 to 2 years From 2 to 5 years Over 5 years Total Trade accounts payable (Note 14) 7,107,223 - - - 7,107,223 Loans, financing and finance lease (Note 19) 2,053,066 1,024,355 989,782 301,374 4,368,577 Contingent consideration (Note 19) - - - 432,908 432,908 Debentures (Note 19) 3,487,108 57,514 2,075,909 - 5,620,531 Derivative transactions (Note 30) 107,026 694 2 1,456 109,178 Total 12,754,423 1,082,563 3,065,693 735,738 17,638,417 At 12.31.16 Less than one year From 1 to 2 years From 2 to 5 years Over 5 years Total Trade accounts payable (Note 14) 7,611,246 - - 71,907 7,683,153 Loans, financing and finance lease (Note 19) 2,542,975 1,129,939 1,326,269 255,851 5,255,034 Contingent consideration (Note 19) - - - 414,733 414,733 Debentures (Note 19) 2,120,504 1,355,683 78,120 - 3,554,307 Derivative transactions (Note 30) 183,212 1,185 97 122 184,616 Total 12,457,937 2,486,807 1,404,486 742,613 17,091,843 d.4) Credit Risk The risk arises from the possibility of the Company and its subsidiaries incurring losses due to difficulty in receiving amounts billed to their customers and sales of prepaid handsets and cards that have been pre-activated for the distribution network. The credit risk on accounts receivable is diversified and mitigated by strict control of the customer base. The Company constantly monitors the level of accounts receivable from postpaid services, and limits bad-debt risk by cutting off access to telephone lines if bills are past due. The mobile customer base predominantly uses the prepaid system, which requires purchase of credits beforehand and therefore does not pose credit risk. Exceptions are made for telecommunications services that must be maintained for security or national defense reasons. Credit risk on sales of pre-activated prepaid handsets and cards is managed by a conservative policy for granting credit, using modern credit scoring methods, analyzing financial statements and consultations to commercial databases, in addition to requesting guarantees. The Company and its subsidiaries are also subject to credit risk arising from their investments, letters of guarantee received as collateral for certain transactions and receivables from derivative transactions. The Company and its subsidiaries control the credit limits granted to each counterparty and diversify this exposure across first tier financial institutions in accordance with the current credit policies of financial counterparties. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) d.5) Social and Environmental Risks Our operations and properties are subject to various environmental laws and regulations that, among others, govern environmental licenses and records, protection of fauna and flora, air emissions, waste management and remediation of contaminated sites. If we fail to meet present and future requirements, or to identify and manage new or existing contamination, we will incur significant costs, which include clean-up costs, damages, compensation, fines, activities suspension and other penalties, investments to improve our facilities or change our processes, or interruption of operations. The identification of environmental conditions not currently known, more stringent inspections by regulatory agencies, the entry into force of more stringent laws and regulations or other unanticipated events may occur and, ultimately, result in significant environmental liabilities and their costs. The occurrence of any of the above factors could have a material adverse effect on our business, results of operations and financial position. According to Article 75 of Law No. 9,605 of 1998, the maximum fine per breach of environmental law is R$50,000,000 (fifty million reais). From the social point of view, we are exposed to contingent liabilities due to the fact that our structure provides for the hiring of outsourced service providers. These potential liabilities may involve labor claims by service providers which are treated as direct employees and claim joint liability resulting from overtime and occupational accidents. If we obtain unfavorable decisions with respect to a significant portion of these contingencies and if we have not recognized a provision for these risks, our financial position and results of operations may be adversely affected. In addition, if the labor authorities consider that outsourcing services involves core activities of the Company, this may be considered an employment relationship, which would significantly increase our costs and therefore subject the Company administrative and judicial proceedings and payment of fines to third parties. d.6) Insurance Coverage The policy of the Company and its subsidiaries, as well as the Telefónica Group, includes contracting insurance coverage for all assets and liabilities involving significant and high-risk amounts, based on management's judgment and following Telefónica corporate program guidelines. At June 30, 2017, maximum limits of claims (established pursuant to the agreements of each entity consolidated by the Company) for significant assets, liabilities or interests covered by insurance and their respective amounts were R$1,033,944 for operational risks (with loss of profit) and R$75,000 for general civil liability. d.7) Other Risks The Company is required to comply with Brazilian anti-corruption laws and regulations, as well as laws and regulations on the same subject in jurisdictions where it has its securities traded. In particular, the Company is subject, in Brazil, to the Law no. 12846 and, in the United States, to the U.S. Foreign Corrupt Practices Act of 1977. Although the Company has internal policies and procedures designed to ensure compliance with the aforementioned anti-corruption laws and regulations, there can be no assurance that such policies and procedures will be sufficient or thatthe Company's employees, directors, officers, partners, agents and service providers will not take actions in violation of the Company's policies and procedures (or otherwise in violation of the relevant anti-corruption laws and regulations) for which the Company or they may be ultimately held responsible. Violations of anti-corruption laws and regulations could lead to financial penalties, damage to the Company's reputation or other legal consequences that could have a material adverse effect on the Company's business, results of operations and financial condition. In connection with the above-mentioned policies, the Company is currently conducting an internal investigation - which is part of a broader investigation being conducted by the controlling shareholder of the Company (Telefónica, S.A.) - regarding possible violations of the abovementioned laws and regulations. The Company is in contact with governmental authorities about this matter and intends to cooperate with those authorities as the investigation continues. It is not possible at this time to predict the scope or duration of this matter or its likely outcome. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) 31) COMMITMENTS AND GUARANTEES (RENTALS) The Company and its subsidiaries lease equipment, facilities, and several stores, administrative buildings, and sites (containing radio-base stations and towers), through various non-cancellable operating agreements maturing on different dates, with monthly payments. At June 30, 2017, the total amounts corresponding to the full period of the contracts were as follows: Company Consolidated Up to 1 year 2,172,009 2,172,583 From 1 to 5 years 7,457,224 7,459,936 Over five years 5,882,429 5,882,816 Total 15,511,662 15,515,335 32) ADDITIONAL INFORMATION ON CASH FLOWS The main financing transactions that do not involve cash of the Company refer to the acquisition of assets through finance leases. At June 30, 2017 and 2016, these transactions totaled R$5,190 and R$2,675, respectively. 33) SUBSEQUENT EVENTS Acquisition of Terra Networks by Wholly-Owned Subsidiary On July 3, 2017 , the Company informed that its wholly-owned subsidiary Telefônica Data S.A. ("TData") has acquired all the shares representing the capital stock of Terra Networks Brasil S.A. ("Terra Networks"), owned by SP Telecomunicações Participações S.A. ("SPTE"), one of the controlling shareholders of the Company ("Transaction"). Terra Networks is a provider of digital services (own and third-party value-added services ("VAS") and carrier billing, as well as mobile channels for sales and relationships) and advertising. TData is a company dedicated to the exploration of VAS, as well as integrated business solutions in telecommunications, technical assistance of telecommunications equipment and networks, maintenance of equipment and networks and development of projects. The purpose of the Transaction is to expand and integrate the commercial offer of digital services that can add immediate value to the customer base of TData and of the Company; as well as generating TData service offers to Terra Networks' customer base and subscribers and, thanks to the national presence of Terra Networks' operation and expertise, generate leverage for TData advertising business. In addition, since the Company has the skills to create new digital media products for mobile and advertising and Terra Networks has know-how in selling, attending and operating digital services for specific customers, the acquisition by TData will also facilitate the exchange of know-how between the companies involved, in addition to maximize the unification of the commercial conditions maintained with suppliers of both TData and Terra Networks, as well as with common suppliers. The total price paid by TData as consideration for the acquisition of shares issued by Terra Networks was R$250,000, in a single installment, with no need for any financing, using only the cash available of TData. Such value was calculated based on the economic value of the company, according to the discounted cash flow criterion, based on an appraisal report contracted by TData Board of Directors. The Transaction is subject to conditions usually applicable to this type of deal, and was preceded by a legal and financial audit in relation to Terra Networks and valuation by an independent company. In addition, the respective sale and purchase agreement contains terms and provisions common to this type of transaction. The Transaction is not subject to obtaining any regulatory authorizations or approvals by the Company's regulators and the way it was structured does not change the Company's shareholding structure or cause any dilution to its shareholders, generating value to them through accelerated growth of digital services and increased operational efficiency. There are no significant costs related to the Transaction. (A free translation of the original in Portuguese) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three and six-month period ended June 30, 2017 (In thousands of Reais , unless otherwise stated) Company Share Repurchase Program As reported in Note 21, in a meeting held on June 30, 2017, the Company's Board of Directors, in accordance with article 17, item XV, of the Articles of Incorporation, approved the repurchase of common and preferred shares issued by the Company, under CVM Ruling No. 567, of September 17, 2015, for acquisition of common and preferred shares issued by the Company for subsequent cancellation, disposal or to be held in treasury, without decreasing capital, to increase shareholder value through the efficient application of available cash resources and optimize the Company's capital allocation. On July 5, 2017, the Company acquired 661 preferred shares issued by the Company at an average unit price of R$45.26, totaling R$30. With this acquisition, the Company's total treasury shares total 2,291,164, of which 2,290,164 are common shares and 1,000 are preferred shares. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: July 31, 2017 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
